Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 1 of 132




      EXHtBrr B (PART 1)
   Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 2 of 132




  L                                   DANIEL KLEEBERG



  3

  4

  5     UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
  6
        DAI{IEL KIJEEBERG, LISA STE]N, and AUDREY I{AYS,
  7
                                             Plaintiffs,
  I
                       *vs                   Case No.:
  9                                          L6-cv- 9s17 (LAK)

r-0     LESTER EBER, ALEXBAY, LLC f/K/A LESTER EBER'
        LLC, THE CANAIiDAIGUA NATIONAIJ BANK 5' TRUST
l- l_   COMPANY, ELLIOTT W. GUIVIAER, JR., EBER BROS &
        CO., INC., EBER BROS. WINE AND LIQUOR CQRP.'
L2      EBER BROS. WrNE & ITIQUOR METRQ, INC"
        EBER-CONNECTICUT, LLC AND WENDY EBER,
r-3
                                             Defendants.
l4
t5
L6                  Deposition of      DANIEL KLEEBERG,    Plaintj-ff,
L7      taken pursuant to a Notice and bo the Federal                R.ules

18      of Civil Procedure, in the offices of DIAMOND
19      REPORTING, INC., 150 Broadway, New York, New York'                ,




20      on December 19, 20L8, commencing at' 9:l-5 d'lTl',
2L      bef   ore   MAY ,JEAIiI WU,   Notary Pub1ic   '


22

23


        .lAcK w. HUNT & ASSOCIATES, INC. - GLOBAL                SCHEDULTNG SERVTCE
        Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 3 of 132


                                                                             2




       1     APPEARANCES:       CLINTON BROOK 6. PEED,
                                By BRIAITI C. BROOK, ESQ.,
       2                        By DARYOUSH BEI{BOOD, ESQ.,
                                100 Church Street, 8th Floor,
       3                        New   York,   New   York   1-0007,
                                Appearing for the Plaintiffs.
       4
                                UNDERBERG     & KESSLER IJI'P,
       5                        By COLIN D. RAMSEY, ESQ.,
                                50 Founbain Plaza, Suite 320,
       6                        Buffalo, New York 14202,
                                Appearing for the Defendants.
       7
                                CAIJIHAN LAW,
       8                        By  ROBERT CALII{AN, ESQ.       ,
                                1-6 East Main Slreet,
       9                        Rochester, New York 10017,
                                Appearing for the Estate of
     10                         Elliott W. Gumaer, .fr.

r\   1_ 1_




     T2
                                ALSO PRESENT:
                                I,ISA STEIN
                                LESTER EBER
                                WENDY EBER
     13

     L4

     r-5

     I6
     L7

     18

     19

     20      DANIEL               KLEEBERG,            calledasa
     2L witness, having been first duly sworn by a Notary
     22 Public of the State of New York, was examined and
     23 testified as follows:

             JACK W. HUNT & ASSOCIATES,     INC. - GLOBAIJ SCHEDULING SERVICE
                                    1120 Liberty Building
                            Buffalo, New York t4202 - (7L6) gS:-5600
   Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 4 of 132


                                                                               3

                         D. Kleeberg -    RamseY   - 12/1-9/18


  L

  2     EXAT{INATION BY MR. RAMSEY

  3

  4              MR. RAMSEY: Please pre-mark these as

  5     exhibits.
  6              The following were marked for ldentification:
  7              KLEEBERG EXH.   L E-mail dated Lo/6/07
  I              KLEEBERG EXH.   2 A Letter dated r2/ro/01,
  9              KLEEBERG EXH.   3 Certification     of medical
10                                 expenses

l_ l_            KLEEBERG   ExH. 4 A letter     dat,ed 8/6/07

L2               KLEEBERG   EXH. 5 A letter     dated Ll/3a/07
L3               KLEEBERG EXH.   6 Benefit determinatlon for
L4                                 Daniel Kleeberg
15               KLEEBERG   ExH. ? E-mails dated 8/29/L4 and
16                                  8/28/L4
T7               KLEEBERG   EXH, I E-mail- dat.ed   12 /1'7   / 07

L8               KLEEBERG   EXH. 9 Promissory note.

t-9              KLEEBERG   EXH. 1-0 A letter    dated B/LI/03
20               KLEEBERG EXH.   11 A letter     dated 8/tI/04
2L               KLEEBERG   EXH. 12 E-mail dated 9/1'/09

22               KLEEBERG   ExH. l-3 E-mail dated    La   /9 / 09

ta               KLEEBERG   EXH. L4 E-mail dated L2/L0/r3

        ,JACK   W. HUNT & ASSOCIATES, INC. - GLOBAL           SCHEDULING SERVICE
                              1L20 LibertY Building
                      Buffalo,   New   York L4202 -           (7t6) esl-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 5 of 132


                                                                      4


                    D. Kleeberg - Ramsey -       L2/1-9/LB



 1           KLEEBERG    EXH. 15 E-mails dated 2/5/t5 and

 2                                 2/4/t5
 3           KLEEBERG    ExH. t6 E'mail dated 2/5/t6

 4           KLEEBERG    EXI{. L7 A letter   dated l2/L5/09

 5           KLEEBERG    EXH. 18   NOTC


 6           KLEEBERG    ExH. 19 A letter dated 3/22/L6

 7           KLEEBERG    EXH. 20 A letter    dated 4/2/10

 I           KIJEEBERG   EXH. 2L Non-disclosure agreement

 9           KLEEBERG    EXH. 22 A letter    dated 4/27 /ra

l-0          KLEEBERG    EXH. 23 A Iet'ter dated lo/27 /1'0

11           KLEEBERG    EXH. 24 A letter    dated l]-/L9/la
L2           KLEEBERG    EXH. 25 A letter    dated L2/13/LA

13           KLEEBERG    EXH. 26 E-maiL dated t/1"2/ta

t4           KLEEBERG    EXH. 27 Sall-y Kleebergrs expenses

r_5                                paid bY Mr. Eber
t6           KLEEBERG    EXH. 28 I.ICITCT

1,'l         KLEEBERG    ExH. 29 E-mail dated 6/3/t6

L8           KLEEBERG    EXH. 30 Letter of agreement among

19                                 Cousins cancerning Eber

20                                 Brothers l-awsuit
2t           KLEEBERG    ExH. 31 E-mail dated 6/3/t6
22           KLEEBERG    EXH. 32 E-mail dated to/30/t6

23           KLEEBERG    EXH. 33 E-mail dated r2/13/L6


       JACK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING
                                                           SERVICE
                          1L2O LibertY Bui3-ding
                  Buffalo, New York L4202 - (71"5) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 6 of 132

                                                                                   5


                                D. Kleeberg      Ramsey     t2/te /t8


 1                BY MR. RAMSEY:

 2                A.      Please state your name for the record'
 3                A.      Daniel Kleeberg'
     4            0'      Where do You         live?
     5            A.       8506 River Preserve         Drive' Bradenton'
     6    Florida     3421"2.

     1           O. Good morning, Mr' Kleeberg' We met off
     8    the record. My name is Colin Ramsey and I
     9    represent a number of the defendants in the lawsuit
10        that werre here to talk about this morning'
l-   1-          Irm sure your attorney has essentially
L2        explained what's going to take place, but let me go
13        over a few ground rules so that we're on the                  same


L4        page, okaY?
L5                  A.     Sure.

 16                 O.Everything that is said this morning or
 t7       most probabJ.y this afternoon is being taken down by
 l_8      the courL reporEer, my questions and your answers'
 1-9      Therefore, we need a verbal response to any
          questions, whether it catls for a "yes" or
                                                                    rrllorr'
 20

 2L       Whatever tkre response calls for' she canrt take
     22   down head nods, rruh-huhg", "uh-uhs" or Lhings
                                                         like
     23   that,   okaY?


           .JACK W.    HUNT&AssocfATEs,INc.-GLoBAI,SCHEDULINGSERVICE
                                      1-1-2A   LiberEY Buitding
                           Buffalo,    New     York L4202 -       (715) eSf-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 7 of 132

                                                                                    (]



                                D" Kleeberg   RamseY       t2/Le/18



1                  A.      Sure, Y€s'
2                   All right, another rule' You're going
                   A.
         to know where ilm going with my question a
                                                        IoE of
3

         the time. T.,et' me get. it out bef ore you start
                                                           to
4

5        answer    for two reasons' the first being itrs very
 6       difficultforourcourtreportertotakedown
         competing voices' Second' there might
                                                be something
 7
                                                          it'
 8       at the end of the question Ehat somehow changes
                                             what it is Irm
 9       so make sure t'haL you know exactly
10       asking. Fair enough?
L1              A. Yes.
1')             o.    If you dontE understand a question'
         dontt hear it or You're not sure at what
                                                   Irm
1-3


         getting at, just let me know' Irm happy to try
                                                                          and
L4

1"5       rephrase it or re-ask it,           okaY?

L6                  A.      Yes.

17                  O.      If    You donrt know   the answer to      a


 L8       question, thatrs fine too'            We    donrt want guesses'

          If you've got a reasonable assumption or
                                                                a
 19

          reasonable esEimate, depending on what
                                                 the question
 20
                                                   in guesses
    2L    is, that's fine, but no oners interested
    22    or   assumptions, okaY?

    23              A.          Yes

                                                                                SERVICE
           .]ACK   W.    HUNT& ASSOCIATES, INC' - GLOBAI' SCHEDULING
                                    1l-20 Liberty Building
                            Buffalo, New York t4282 - Ota) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 8 of 132


                                                                      7


                        D. Kleeberg -   Ramsey   - 1-2/t9/r8


1              O. Al1 righL, if you need a break at any
2     time, just 1et us know' If you want t'o get up and
3     st,ret,ch your legs or to use the bat'hroom' thatrs
4     fine, Just give us the heads uP' okaY?
 5             A.      Yes.

 6             0.      Fair   enough'

 7             What, if anYthing, did You review in
 8    preparation for your deposition today?
 9          A. ,Just a general discussion with our
L0    attorneY.
Ll_             O.    right, I 'donrt want to hear about
                       A11

t2    what the discussions with your at'torneys were' Did
1_3   you review any documents though knowing that you
L4    were coming here to give your deposition?
1-5             A.     No, I did not'
16              O.Other than your atLorneys' did you have
L7    discussions with anyone about coming here to give a
1_8   deposition?
L9              A.     Yes.

20              O'     Who  did You sPeak with?
 2t             A.      MY oldest son'

 22             A.      What'e his name?
 23             A.      Adam.


                    HuNT & AssoCIATEs, INc. - GIJoBAL SCHEDULING
                                                                 SERVTCE
       .]AcK   w.
                               1-120 l,ibertY Building
                       Buffalo, New York ]4202 - OL6) 853-5600
  Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 9 of 132


                                                                       I
                      D. Kleeberg -     Ramsey   - L2/tg/ta


 l_           a.    Adam Kleeberg?

 2            A.    Yes.

 3            a.    What did you talk about with your son?
 4            A.    Just that I was coming to New York to
 5    be deposed.
 6           O. Did you talk about Ehe substance of the
 7    lawsuit or any of the questions you thought you
 I    might be asked?
 9            A.    NO.

L0            O.    Did you talk with Lisa SEein at all
11    about your deposition this morning?
T2            A.    This morning?
l_3           O.    No, about your deposition in general,
t4    whether you t,alked t.o her this morning fQr      some

15    time,
L6            A.    Yes, I did.
L7            A.    When   did you talk with Lisa about the
l_8   deposition?
t_9           MR. BROOK: Excluding insLances where you

20    both were talking with your attorneys.
21,           THE WITNESS:     Right.
22            MR. RAMSEY:     Fair   enough.

23            BY MR. RAMSEY;


      JACK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULTNG SERVICE
                         L12O LibertY Building
                 Buffalo, New York ]-4202 - (lts) 853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 10 of 132


                                                                          9

                             D    Kleeberg - RamseY - l2/1.9/t8


     L             A.      I would say about t'hree weeks ago'
     a              0.     What did you discuss with Lisa about
     ?    t,hree weeks ago?
     4              A.     We    discussed how the procedure might
     5    go.

     5              O.     Okay, and specifically what did you
     7    talk about the Procedure?
     I           A. The types of questions that could              be

     9    asked.
t-0                 O.     You had a back and    forth with Lisa
1_   l_   about what questions you thought you were going t<>
L2        be asked and what possible guestions she thought
l-3       she was going to be asked?
L4                  A.     Yes.

1_5                 O.     Anyone el-se Present f or that

t_6       discussion?
L7                  A.     No.

1B                  O.     Any discussions with Audrey Hays about

19        your d,eposition?
20                  A.     Yes.

 2L                 A.     When    did You taLk with   AudreY?

 22                 A.     Three weeks ago.
 23                 O.     That was a separate discussiqn than the

          ,fAcK    w.   HUNT & ASSOCIATES,fNC. - GLOBAIJ SCHEDULING SERVICE
                                  LL2O LibertY Building
                          Buffalo, New York ]-4202 - (716) eSS-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 11 of 132


                                                                            10

                              D. Kleeberg -   Ramsey   '   L2/1-9/Lg



     L    one you had with I.,isa?
     2              A.      Yes.

     3              Q.      What was   the content' of your discussion
     4    with    AudreY?

     5              A.      Very general, just very unspecific
     6    because she       just wanted to    know what    I thought they
     7    might ask.
     I           Q. So it was a similar discussion in that
     9    you were talking about questions that you or Audrey
     Lo might be asked or you thought, you mighL be asked?

r\   1-l-
     L2
               A. Yes.
               O. ,"Tust so the record's clear, what is
     L3 your relationship to both Lisa steln and Audrey
     14   Hays?

     15             A.      Lisa SLein is my sister.        Audrey Hays

     16   is   my cousin, mY     first cousin'
     L7             O.      The three of you are the three       named

     L8 plaintiffs in this lawsuit, correct?
     19         A. Yes.
     20         O. Let me jump back for a record'                  What's

     2L your date of birt,h?
     22        A. 3/20/s2.
     2g             O.      The River Preserve address you gave to

          JACK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDUI'ING SERVICE
                             LL?O LibertY Building
                     Buffalo, New York 14202 - O16) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 12 of 132


                                                                               11

                        D. Kleeberg -       Ramsey   'L2/L9/18


 L    the court reporter at the beginni-ng, how long              have

 2    you resided at that address?
 3           A. About a Year and a half'
 4               O.   Who    do You live there with?
 5               A.   MY wif e.

 6               O.   Whatrs her    name?

 7               A.   Lisa.
 I               O.   Kleeberg?

 9               A.   Yes.

10               O.   Anyone else?

1L               A.   No.

t2               A.   You referenced your son         A{am'   Any

r-3   other children?
1,4              A.   Yes.

1-5              O.   Who    are the other chil-dren?
L6               A.   'Justin Kleeberg'
t7               O.   Where do Adam and'Iustin live?
L8               A.   Adam lives in Marietta, Georgia'

19    ,,Tustin   lives in    Manhattan.

20               O.   Do you know where       Lisa and Audrey J-ive?
2L                Lisa lives in Atlantic City in New
                 A.
22    ,Iersey. Audrey lives in Colorado' I forgot the
23    name of the town, t,he citY.


      ,lAcK w. HUNT & ASSOCTATES, INC.          -    GLOBAL SCHEDULING SERVICE
                              LL2O   r,ibertY Building
                      Buffalo, New   York :-.4202 '        0!6)     853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 13 of 132


                                                                     T2

                       D. Kleeberg -    RamseY   - t2/Lg/ta


 1           O. How ofEen not specifically related to
 4    this tawsuit or anything to do with it, how ofben
 3    do you sPeak wit,h Lisa?
 4           A.    f    woul-d say once a week'

 5           O.    What about' AudreY?

 6           A.    Once    every four weeks'
 7           O.    Once    a month roughlY?
 8           A.    YCS.

 9           O.    Have your conversations        with either of
1,0   them increased since     this lawsuit has been going
11    on?

t2           A.    OnlY    with   AudreY'

13           O.    Do you speak more t'han once a month

L4    with Audrey now or was it less frequently prior to
15    the lawsuiE?
L6           A. More.
t7           A. Is that sPecificallY t'o dP with
1_8   discussing something to do with the lawsuita
L9            A.   Yes.

2A           O. How often do you speak with Audrey or
 2L   how often have you spoken with her since the
 22    lawsuit was started?
 23           A.       Could You rePhrase thaL?

       ,fAcK W. HIJNT & ASSOCIATES, INC. - GLOBAIJ SCHEDULING
                                                              SERVICE
                            LL2O Liberty Building
                   BuffaLo,NewYork:.4202-(7L6)853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 14 of 132

                                                                     l3
                        D. Kleeberg   Ramsey   L2/Ls/L8



 l-            O.     Sure, You indicated that yourve spoken
 2    more since the lawsuit was commenced with Audrey
 3    than you had in the past. Irm wondering if yQu can
 4    give me a sense of how often you're speaking to her
 5    these   daYs.

 6             MR. BROOK: Again excluding conversations

 7    among aL1     Plaintiffs?
 I             MR. RAMSEY: Irm    not looking for the content
 9    at this point.
L0             MR. BROOK: Okay, so I guess can you just
L1    clarify your question as to whether you're talking
1"2   just the t.wo of them or more PeoPle?
l-3            BY MR.   RAMSEY:

1-4          0. You and Audrey speak on somewhat of        a

t-5   regular basis, correct?
L6             A.     Yes.

T7           O. Okay, and it sounded from your previous
18    answer that that has increased since this lawsuit
L9    has been going on, is that accurate?
2A             A.     No.

2t           O. So it's the same t.hat you speak with
22    her now, the same amount, about once a month that
23    you had Prior to the ]awsuit?

      ,JACK   W. HUNT 5. ASSOCIATES, INC. - GLOBAL SCHEDULING SERVICE
                               Il2o LibertY Building
                      Buffalo, New York l-4202 - (716) 853-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 15 of 132

                                                                     L4

                      D. Kleeberg -   RamseY   - I2/t9/18


 1           A. No, prior to t'he lawsuit, You didn't
 2    ask that question. Prior to t'he l"awsuit, we did
 3    not sPeak for many, many months'
 4           A. So prior to the lawsuit', oo a yearly
 5    basis you talked to her a couple of times a year?
 6             A.    Yes.

 7             O.    okay, and just so we're both on the
 I    same   page, since the lawsuiL it t s about once      a

 9    month?

10             A.    Yee.

1l_          a. The purpose of those conversaEions that
L2    you have with Audrey about on a monthly basis is to
13    discuss the slat'us of the l-awsuit?
l4              A.   Yes.

15              O.   Those conversations are on t'he phone'     f
L6    assume?

1,7             A.   Yes.

1-8             a.   Do you ever e-mail Audrey discussing

L9    what's going on wit,h the lawsuit?
20              A.   Not that I can recall'
2l           O. Do you ever e-mail Lisa discussing
22    anything to do with the lawsuit?
23              A.   Yes.


      ,lAcK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING SERVICE
                          1L2O LibertY Building
                  Buffalo, New York L42o2 - (71'6) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 16 of 132


                                                                            15

                       D     Kleeberg - RamseY - L2/19/tg


 1           O. How often ballpark do you exchange
 2    e-mails with Lisa having something to do wit,h Ehe
 3    lawsuit?
 4           A.       Only after we have had any conversation
 5    with our attorneys.
 6           a.       The communi'cations, the e-mail
 7    communications, that you're talking about, are
 I    those limited to you and Lisa or is there            someone

 9    else on the e-mail strand?
L0           A. It would' include Brian'
t-1          O,       Brian Brook, Your attorneY?
L2           A.       Correct.
13           O.       Any e-maits that excluded Brian thatrs
L4    just you and Lisa?
15           A.       Not that I can recalL'
l_6          O.       It's   my understanding   your mother was

t7    Sally Kleeberg.
1_8          A. Yes.
l_9              A.   She's now deceased?
20               A.   Yes.

2L               O.   When did she Pass awaY?
22               A.   20OO and -- what,rs today, 2018           2OL4'

23               O.   Your mother was Lhe sister of Lester

      .IACK W. HUNT & ASSOCIATES,         INC. - GLOBAL    SCHEDULING SERVICE
                                 Li-20 LibertY Bui3-ding
                      Buffalo,   New   York ]4202 -        {7L6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 17 of 132

                                                                               15

                             D     Kleeberg - Ramsey - L2/1"9/ta


    L     Eber?

     2            A.       Yes.

     3            A.       Werre going    to talk more about the   Eber

     4    businesses in a bit, bu! was your moLher involved
     5    at all in the operat'ions of any of the         Eber

     6    businesses?
     7            A.       No.

     8                A.   What was Your fat'herrs name?

     9                A.   StanleY Kleeberg'
    1"0               O.   Was    he involved in anY of the
    1"1   operations of the Eber businesses?
    t2                A.   Yes.

    L3           O. What do You recall him doing with
    t4    resPect to t,he Eber businesses?
    L5           A. He was the general manager of our
    L5    Buffalo office.
    l7                O.   Can you     give me an approximate date
    18     range when he held that' Position?
    19            A. I couldnrE telL you when he started'                 I

     20    coutd tell you that he never officially          ret'ired'
     2L           O. By that you mean he passed away before
     22    he had a chance to retire?
t    23               A.    Yes.


           JACK   W    HUNT&AssocIATEs,INc..GLoBAT,SCHEDULINGSERVICE
                                   LL?O LibertY Building
                           Buffalo, New York L4202 -          (716) 853-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 18 of 132


                                                                         t'7

                     D. Kleeberg -     Ramsey   'tz/Ig/Lg


 L           A.    When    did he Pass awaY?
 z           A.    2007.

 ?           A.    So he was working up     until the time of
 4    his deat,h in some caPacitY     anYwaY?

 5           A. Yes.
 6           O.     Other than being a general manager of
 7    t,he Buffal-o office, did he hoLd any other positions
 8    with any Eber businesses?
 9           A. I believe he was on the board of
r.0   directors.
l-1          O.    Do you know what time frame he would

l2    have been on the board?
1-3          A.    NO.

L4           A. Was he on the board at t'he time cf his
1-5   death, to Your understanding?
l_5          A. I donrt know'
t7           O. Did You grow uP in Buffalc?
l8            A.   Yes.

L9           O. Your dad was the general manager of the
20    Buffalo office while you were growing up?
 2L           A.    General manager/vice president'
 22           O.    Where was    that office in Buffalo
 23    located?

       JACK W. HIINT & ASSOCIATES,     INC. - GLOBAL SCHEDULING     SERVICE
                              l-120 LibertY Building
                   Buffalo,    New   York r42a2 -      Qt5)   853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 19 of 132

                                                                      18

                          D, Kleeberg -     Ramsey    ' t2/L9/18


L              A.        Two    locaLions, one on William SLreet
2     and one on North BaileY Ave'
3               A.       When    you were a teenag:er' did you have

4     any employment with any of the Eber businesses
 5               A.      Yes.

 6               O.      (Continuing) that your father was the
 7    general       manager?

 I               A.      Yes.

 9               a.      What'did You do?
10               A.      I worked in the warehouse'
11               0.      When do you recall doing t'hat? In high

t2    school-?

l-3              A.      Yes.

l4               O.      A   summer   job or did you do it' during
15    the Year as well?
16           A. Summer'
L7           A. other than the summers in the warehouse
1-8   growing up, any other position you held wiCh any of
19    the Eber businesses?
20          A. When I was growing               uP?

2L                  A.    Yes.

22                  A.    No.

 aa                 O'    Did You continue working in the

       'JACK
               W.    HUNT&ASSOCIATES,TNC'-GLOBALSCHEDULINGSERVICE
                                LL20 l,ibertY Building
                       Buffalo, New York L4202 - (11'6) 853-5600
  Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 20 of 132

                                                                      19

                        D    K1eeberg - RamseY -    a2   /19   /tB


 l-     warehouse when You were       in college?
 z              A.    Yes'

 3              A.    Where   did   You go t'o college?

 4              A.  I went to Oglethorpe Universj'ty and
  5     then I went to the universit.y of Jacksonville in
  6     Florida and graduat'ed from the University of
  7     Buffalo, o-G-L-E-T-H-O-R-P-8.
  I            A. So you had some classes in Oglethorpe
  9     and some in Jacksonville but ultimately graduated
r_0     from   UB?

t_ l_            A.   Correct'
t2               O.   What' was Your degreein from UB?
13               A.   I got an associa|ers degree in
1-4     business.
L5               A.   What Year was that?

L6               A.   I believe it was 'J"975 '
1,7              A.   Any further formal education after
L8      obtaining your associate's from UB?
 t-9             A.   Regarding college?
 20              O.  Well, college or anY other fQrmal
 2L     education, whether it was trade school or some type
 22     of certif icat'ion.
 23            A. I received a real estate license two

         .]ACK W. HUNT & ASSOCIATES,    INC. - GLOBAL SCHEDULING SERVICE
                              l-l-20 LibertY Building
                      Buffalo, New York L4202 - (7L6) 853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 21 of 132


                                                                                    20

                               D. Kleeberg -       RamseY   ' t2/t9/18


     1        years    ago.

     2                  A.    Between Lg75 when you obtained the

     3        associate's and get'ttng the real estate license two
     4        years ago, any other formal educat'ion?
     5                  A.    WeII, two Years ago from now' I
         6    received a real estate license back in -- what is
         7    it, 201"8 in          201-6   .



         I              A'    Okay, so between 2016 and back in          1"975


         9    when you obtained        your associaters' any other
    1_0       formal education?
    t_   1_             A.    No.

    T2               O. Back to your mother for a moment' she
    L3        was the beneficiary or one of the beneficiaries of
    1-4       thetrustest.ablishedbyAllenEber,correct?
    t_5              A. Yes.
    15               O. Who is Allen Eber?
     t7                  A.   MY    grandfather'
     18                  O.   Was     he the founder of t'he Eber
     t9       business?
     20                  A.   Yes.

     2L                  a.    ,fust for the record' what was or is the
     22        business of Eber brobhers?
I        23           A. Liquor and wine distribut'or'

               ,JACK   W. HUNT 6. ASSOCTATES, INC '    -    GLOBAL SCHEDULING SERVICE
                                      I1'2O LibertY BuiLding
                              BuffaLo, New York ]-4202 -          (1]-6) 853-5500
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 22 of 132

                                                                        2t

                           D, Kleeberg - Ramsey 'L2/L9/18
{
    1              O.     Do you have   a recollection or do you
    2     know when  it was first established?
    3            A. Right' after Prohibition'
    4             A. UPon Your mother's death' did her
                                                             to
    5     i.ntereet in the Al-Ien Eber trust pass a port'ion
    6     you?

    1     .        A.     Yes.

     I             O.     Another portion bo your sj'ster Lisa?
     9             A.     Yes.

    10             O. Prior to her death' did you ever have

r   11

    L2
          any discussions with your mother regarding
          trust or the Eber business in general?
                                                     the



    13               A.   Yes.

    1,4              A.   What do you   recalJ discussing with your
    L5    mot,her?

    1-6              A.    easic updates on how the   company was

    t7    proceeding.
    18               a.         giving her updates' she was
                           You were

    L9     giving you updates or how did that work?
    20            A. I would give her some updates when she
    2L     would ask the quest'ion'
     aa              O.   often in general' were you updating
                           How

     23    your mother about the state of the business?

              ,JACKw.HUNT&AssocIATEs,INc.-GLoBAI,SCHEDUI-,INGSERVTCE
                                tL2O l,ibertY Building
                        Buffalo, New York ]4202 - OL6) 853-5500
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 23 of 132


                                                                            22


                              D. Kleeberg -   Ramsey   - )'2/19/1'8


L                   A.       Oh, maybe once a month' once every two

2        mont,hs.

3                   O.       was t'his while you were   still   working

         for Eber Brothers or that continued even after
                                                                      you
4

5        left?
6                   A.       It continued even aft'er I left'
7                   O.       Where were you getting your information

 I       after you lefE to update your mother?
 9              A. Some from Lester and some from various
                                                 thab we did
10       suppliers that we dealE business wit'h'
11       business with.
t2                  O.       recall any of their names' the
                             Do you

t-3       suppliers that you had got information from?
T4               A. No, just in general'
1.5                   Prior to her death' was your mother
                        a.
                                                   Allen Eber
1,6       receiving regular distributions from the
L1        trust?
1-8                     A.    Prior to her death?
 L9                     o.    Yes.

 20                     A.    Yes.

 2L                     g.    How    often would she receive    a

    22     distribut'ion?
    23                  A.    NO



                         FII'NT & ASSOCIATES, INC' - GLOBA]'
                                                              SCHEDULING SERVICE
           .]ACK    W
                                       LL2O LibertY Buil'ding
                              Buffal-o, New York L42o2 - QL6) 853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 24 of 132


                                                                                 23


                        D. Kleeberg -         RamseY   - l2/19/LB
{


    L           O.     Do You know the amount          of that
    2     distribution?
    3             A. No, I do not'
    4            O. Do you know any other individuaLs who
          were receiving distributions from the trusb
                                                      again
    5

    6     prior to Your mother's death?
    7            A. Do I know or do I assume?
     8           O. weII, I want if You know it' r donrt
     9    want you Lo guess but if you have a reasonable
    L0    bel-ief as to someone '
    LL            A. No, please rephrase the question'
    L2            0. Do you have a reasonable belief or
                                                 were also
    13    understanding of other individuals who
                                                      t'rust
    "L4   receiving distributions from the Allen Eber
    15    prior to Your mother's death?
    16           A. Yes.
                                                         was receiving
    l7           O. Who else do you believe
    1,8    distributions?
    L9            A.    MY    sister I'isa'
    20            O.    AnYone else?

     2L           A.    No.

     22           a.    What about AudreY?

     23           A.    I don't    know'


           .]AcKw.HuNT&AssocIATEs,INc.-GLoBALscHEDULfNGSERVICE
                            1l'20 T,ibertY Buil-ding
                       euffalo,     New   York L4202 -           OL6) ASf-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 25 of 132

                                                                          24

                            D   Kleeberg - RamseY - t2/tg/tg


l_           a. Any discussions with either Lisa or
2     Audrey prior t'o your mother's death about
3     distributions Ehey may have been receiving from the
4     trust?
 5             A.       NO.

 6             O.       AnY idea how much Your      sisber   was

 7    receiving in distributions?
 8             MR. BROOK: Objection           to the form'
 9                 BY MR.   RAMSEY:

10                 O.   Go ahead.

1"1                A.   I onIY have a rough idea'
t2                 O'   Whatrs Your rough idea?

13                 A.   Around L,000 '

L4                 O.   How     often would she receive around
L5    $1, Ooo . 0o?

16                 A'   MonthlY'

l7                 O.   Whatrs the source of that information?

r_8                A.   Through mY sister'

1"9           O. Were you receiving any distributions
20     from the trust prior to your mother's death?
 2L           A. No, oh, rlo, thatrs not true' SorrY'
 22    y€s, I was getting a small amount'
 23                A.    How    often would You receive anY

       ,JACK   W    HUNT &                INc. - GT,oBAL SCHEDUI.,ING SERVICE
                                AssocIATEs,
                                tl-2} l,ibertY Building
                        Buffalo, New York t42a2 - (71"6) ess-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 26 of 132

                                                                                25

                             D, Kleeberg -    Ramsey     - I2/19/La


      I    distribut.ions?
      2              A.    About once a Year.
      3              O.    When   you say I'a gmall amountrr, how much
      4    would you receive on a yearl-y basis?
      5              A.    It would vary.
      6              O.    Between what and what'?

      7              A.    I donrt even remember'
      I              A.    Can You    give me an estimate or     a

      9    ballpark?
     10              A.    No, I cannot.
     1l_             a.    Less than $5,000 ' 00?
     L2              A.    Yes.

     t3              O.    Less than $L,000    ' 00?

     L4              A.    Yes.

     15              O.    So somewhere in the couple hundred

     L6    doll-ar range?
     17              A.    Yes.

     18              O.    Did that' amount increase after your
     19    mother Passed     awaY?

     20              A.    Yes.

     2L              a,    What   did it increase to?
     zz              A.    Over L,000.
t,   23               O.   Do you know whether         Lisa's distribution

            ,TACK   W. HUNT & ASSOCIATES, INC. - GLOBAL         SCHEDUL]NG SERVICE
                                  LLzo LibertY Buil-ding
                           Buffalo,   New   York L4202 -       (7L5) AS:-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 27 of 132


                                                                         26

                           D. Kleeberg -   RamseY   - t2/19/18

(
    L     aLso increased upon your motherrs death?
    2            A.    No.

    3            A.    You   donrt know or it' didn't?
    4            A.    I don't     know'

    5            A.    After your     moLher passed ?wdYr    did   you

    6     learn anything more about who was receiving
    7     distributions from the trust
     I           A.    NO.
                                                            you
     9           a. (Continuing) other than what
    L0    alreadY told me?

f   1L

    T2
                 A.
                 A.
                       No.

                       Are You currentl-Y       emPloYed?

    L3           A.    Yes.

    L4           O.    Where are You emPloYed?

    15           A        Se1f.

    16           a        How   are You self-emPloYed?
    t7           A        I have a   company.

    i_8           o       What's the name of the     comPanY?


    r.9           A       Prestige Wine and SPiriEs '
    20            o.      Whatrs the business of Prestige Wine

    2l     and SPirits?
    22            A.      ConsulLing with EuroPean liquor

    23     suppliers on a national level in the Unit'ed States'

           ,JACKw.HuNT&AssocIATEs,INc.-GI,oBALSCHEDUL,INGSERVICE
                               1L20 LibertY Building
                     Buf fal-o, New York L4202 -
                                                     (7]-6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 28 of 132

                                                                                 27

                             D. Kleeberg -     Ramsey   - L2/L9/tB


    L            0.      What tYpe     of consulting are You
    2     providing consulting work?
     3           A.      To Provide them       with access to
     4    distributorsandalsotohelpthemhirebrokers
     5    t,hroughout the countrY.
     6            A. Is the business based in the Bradenton'
     7    Florida   area?

     I           A.      Yes.

     9           O.      AnY emPloYees?

    L0           A.      NO.

    Ll-             O.   Is the bueiness Profitable?
{
    l2              A.   No.

    L3              O,   Do You PaY Yourself       a salarY or   do

    T4              A.   Yes, sorry'
    15          O. Whatrs your monthly or yearly salary or
    16    whatever is eaeier for you Eo give me?
    t7              A.      $7,500.00 a month'
    18              O.   Are yCIu the sole owner of the         company?

    L9              A.   No.

    20              O.      Who eLse   has an ownership interest?

    2t              A.      MY wife Lisa Kleeberg'
     22             O.      You are co-owners of t'he company?

     23             A.      Yes.


           ,JACK W' HUNT     & ASSOCIATES, INC' - GLOBAL SCHEDUITING SERVICE
                                   1l-20 L,ibertY Building
                         Buffal-o,     New   York 14202 -     O16)    853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 29 of 132


                                                                                  28

                           D. Kleeberg -         RamseY   - t2/19/tg


    1_             O.     Is it an S corP'?
     2             A.     Yes, weII, iL's an LLC'
     3             O.     An   LLC?

     4             A.     Yes.

     5              O.    How Long    has it been in business?

     6              A.    I believe since 20L0 '
     7              A.    Does Lj-ea draw a salarY?

     I              A.    Yes.

     9              O,    How much?

    r_0             A.    $3OO.0Q     a month'
    1L              A.    We1t, does she have a formal position
    t2     or tit.Ie?
    13              A,    'Just co-owner'
    L4              O,    When you said it's not profitable' it

    15     loses money on a YearlY basis?
    L6              A.    No. it breaks even'
    l7            O. So t'he salary that you draw and the
    1"8    saLary that L,isa draws and al] of the expenses of
    10     Ehe company, you get' to about a break even
                                                       point?

    2A              A.    Yes.

     2l             O.    Are you employed anywhere el-se other
     .)a   than Prestige Wine and SPirits?
I    23              A.    What?


           .JACK   W. HUNT & AssocIATEs, INc. - GI.oBAI, SCHEDULING SERVICE
                                 Jl2O LibertY Building
                          Buffal-o,   New   York 14202 -        OL6)   853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 30 of 132


                                                                                  29

                          D     K3-eeberg     -   Ramsey   - r2/t9/18


t_           O,    Are you empLoyed anywhere else other
2     than Prestige Wine and SPirits?
?            A.    No.

4            A. oEher than the $?,500'00 a month that
 5    you get from Prestige Wine and Spirits' do you have
 6    any other source of income curently?
 7           A.    Yes.

 8           O.    What are your               other sources of     income?

 I           A.    Pension P1an, Eber Pension PJ-an'

L0           O.    How much               do You receive from thaE?
1L           A.       $2,     1-00 . 00   .



1"2          O.    MonthIY?

L3           A.       Yes.

t4           O.       Any ot'her mont'hly source             of   income?

L5           A.       Social SecuritY.
16           a.       How much            do You receive from Social

t7    SecuritY?
t_8          A.       Around $2,500.00 a month.

L9            o.      Anything else?
20            A,      Yes.

2l            o.      Okay.

 22           A.      I       d.raw $4,100.00      a month off of
 23    investments.

       JACK W. HUNT & AssocIATEs,                 INc. -   GLoBAL SCHEDUI,ING SERVICE
                                     t1,z} LibertY Building
                   Buffalo,NewYorkt42o2-(7]-6)853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 31 of 132


                                                                           30

                        D    Kleeberg - RamseY - t2/!9/t8


 L               O.   PersonaL investments,     in other   words'

 z     unrelated to Your work at       Eber?

 3               A.   Yes.

 4               O.   Is that a fixed    amount    or is that
 5     something   with an annuitY?
 6               A. No, it's not an annuj-ty' It is a fixed
 7     amount.

 8               O-   What tYtrle   of investment is it?
 9               A'   Mutua1 funds, stocks, bonds'

t_0              Q.   So it doesnrt vary on a monthJ'y basis?
1L               A.   No.

L2               Q,   Any other source of income on a monthly
t-3    basie?
L4               A.   No.

15               A.   All right, I want to jump back to your
t6     employmentwithEberBrothers.Wetalkedaboutyou
t7     working in the warehouse in high school and in
18     coIIege. Following UB where you obtained an
r"9    associaters in L9?5, did you go back to work for
20     Eber at some points?
 2L              A.   Yee.
 .)a             A.   When was t'hat?

 23              A.    I believe in    L975'


        ,JACK W. HUNT   & AssocIATEs,     INc' -   GLoBAL SCHEDUI,ING SERVICE
                              ttzA Libert'Y Buitding
                      BuffaLo, New York 1-4202 - O16)           853-5500
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 32 of 132

                                                                                 31-


                            D. Kleeberg -     RamseY   - t2/t9/I8
I



    1_           a. What' was the first position you had at
     2    Eber following graduating from UB?
     3            A.       Sales Promotion'
     4           O. What type of responsj-biliLies did you
     5    have in that Position?
     6           A. l{elping to put' up liquor disptays and
     7    going into merchandise in retail stores '
     I                O.   Where were You based?

     t                A.   In Buffalo'
    1-0               O.   Was Uhat   your territory?     'Iust the
    1L    Buffalo area?
    L2           A, Yes.
    13                O.   Was    that a salaried Position?
    L4                A.   Yes.

    15                O.   How much    do you recall making when you

    L6    first started?
    L'7          A. L2 or 15,000 a Year'
    1_8          O. How long did You hold the sales
    L9    promotion Position?
    20                A'   Two Years'

     2L           A. Your duties and responsibilities
     22    remained the same over those two years?
     23               A.    Yes.


           JACK   W    I{UNT&AsgocIATEs,INc.-GI,oBA],SCFIEDULINGSERVICE
                                  tl-,2A Libert'Y BuiLding
                           Buffalo,   New   York t4202 -      OL6)    853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 33 of 132

                                                                                    32

                                  D       Kleeberg - RamseY - L2/tg/ta


     L                O.     What haPPened         after two Years?
     2                A.     I              to sales supervisor'
                                  was promoted

     3           O.          What type of responsibilities did you

     4    have in that Position?
     5           A. To helP manage our sales
     6    representatives             .


     7                A.     What was Your t'erritorY?

     I                A,     It       was Buf falo'

     9                O.     Do you         recall what your   sa1-ary was

    L0    following the Promotion?
    Ll-          A. 25,000, somewhere in that neighborhood'
    l2           A. How long did You hold the sales
    13    supervisor Position?
    L4                A.     Quite a few Years, I would saY, at
    L5    least fifteen           Years.
    t6          A. Did your territory ever expand beyond
    1,7   the Buffalo area?
    18          A. Wel1, if you want to include 'Jamestown'
    L9    Ol-ean and    our southern tier market'
    20                O. Yes, but the general western               New York

    2L    market?
    22                A'         Correct.

t   23                a.         okay, and that would have been the          case


          ,tAcK   w   .   HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING SERVICE
                                     1120 LibertY Building
                             Buffalo, New York ].4202 - (71-6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 34 of 132

                                                                                    33

                              D. K!-eeberg -    RamseY   '   t2/1-9/18



     L    for the entire fifteen years that you held that
     2    position?
     3             A.       Yes.

     .*           O.        How many salesPeoPle    were You

     5    superv!.s ing     aPProximatelY?

     6             A.       Ten to twelve'
     7             A.       Who did You report to?           Who was Your

     8    boss?

     9             A.       A gentleman named Donald A1tman'
    10    A-L.T-M-A-N.
    11"            O.       Who was Mr. Altman's Position?
    L2             A.       General managier of Buffalo'
    13             A.       Was Lesber Eber involved in the

    L4    business during that period, the fifteen years                 when

    l_5   you were the sales suPervisor?
    16               A.     Yes.

    t7           A. Did you have any int'eraction with
    l_8   Lester in connection with your posiuion as the
    19    saleg suPervisor?
    20                 A.   Yes.

    21,                O.   How    often would you interact with
     zz    Lester?

t    23                A.    Quite oft'en'

           JACK   W.    HUNT&AssocIATEs,INc.-GLoBAI,SCHEDUL]NGSERVICE
                                  Lt2O LibertY Building
                            Buffal-o,   New   York t4202 -        (?l-5) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 35 of 132


                                                                                 34

                             D   Kleeberg - RamseY' L2/L9/LB


 L                    0.    Give me a sense of what You mean bY'
 2        ueuite often.rl
     3                A.    I would say probably a couple of times
     4    a   week.

     5           O. Is that in person or you would speak               Lo

     6    him on the Phone?
     7           A. Yes.
     8                O.    On the Phone?

     9                A,    Irm sorry, in person and on the phone'
10                    A.    Where was    Lester based at that time?
l"   l"               A.    Rochester, New York'
t2                    A.    Did any of your responsibilities extend
13        to           or was it just western New York and
               RochesEer

t4        the southern tier we talked about?
15               A. Only in Rochester, excuse me' onLy in
L5        Buffalo and the southern tier'
 L7              O. What would be the reason for you having
 18       interaction with Lester?
 t9                   MR. BROOK: Objection      to the form'
 20                   BY MR.   RAMSEY:

 2T                   A.    To discuss our general business and any
 zz       advice he might have in my capacity'
     23                a.   What was LesEerrs    position at that

           ,JACK W. HUNT      & ASSOCIATES, INC. - GLOBAL'     SCHEDUI-.'ING SERVICE
                                    1120 LibertY Building
                            Buffalo,   New   York t4202 -      O16) eSf-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 36 of 132

                                                                     35

                         D. Kleeberg     RamseY     12/Le/L8



 1        time?
 2                A.                  of Eber Brothers'
                       He was president

     3           0. During the course of lhe fifteen years
     4    that you were a sales supervisor, did you see your
     5    salary increase?
     6            A.   Yes.

     7            O. Roughly speaking, if you worked two
     I    years as a sales supervisor, that would take us to
     9    Lgl'| and another fifteen years takes us to about
10        Igg2.Doesthatsoundaboutrightforthetime
l_   l-   period when you were a sales supervisor?
L2                A.   YES.

L3                O.   As of L992, do you have a recollection
L4        of approximat.ely   how much you were making salary

L5        wise?

L6                A,   I'1I saY 50,    70,000   '


L7                O.   Your discussions that You would
18        regul-arly have with Lester, did t'hat allow you to
 19       get a sense of the overall business of      Eber

 20       Brot,hers and not just your territory?
 2L               A.   At times.
 22               O.   What do You mean    bY, rrAt times'r?
 23               A.   Primarily it    was about what was going


           JACK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING
                                                               SERVICE
                              L1"2o LibertY Building
                      Buffalo, New York L4202 - (71-6) 853-5500
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 37 of 132


                                                                                  36

                           D. Kleeberg    Ramsey       t2/L9/A8



    1      on in Buffalo and then in general       some   of the
    2thingsthatwerehappeningwithint'heindustry.
    3         Q. With respect to ehe Buffalo market over
    4      the fifteen years, did the Eber Brothers business
    5      there improve, get worse or sLay about the same?
    6             A.   ImProve.

    7             Q. Can you quantify in whatever way you
    g      can how iL improved either in sales or in numbers?
    9      Is there a way you can quantify that for me?
    10            MR. BROOK: Object'ion     to the form'
    1"1.          BY MR.   RAMSEY:

    t2            A.   I believe it improved not only in            saLes

    l-3 but in ProfitabilitY.
    14         O. What''s your basis for that belief?
    15         A. We would have meetings at the end of
    16 the year to discuss our, you know, our financials
    l.t and Eber Brothers-Buffalo was doing well at that
    l-8 time.
    19            A.   When   you say,   rtWe   would have meeLings,         t'



    20     who was Part of those meetings?
    2L            A. Lester, my father Stanley,           'Tohn
                                                                  AlLman'

    22 our general manager, and Irm noE sure              who   else   was

I
    23 at the meetings.

           JACK W. HUNT & ASSOCIATES,  INC. ' GLOBAT' SCHEDULING SERVICE
                               1120 LibertY Building
                       Buffalo, New York l-4202 - 016) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 38 of 132


                                                                                     37

                           D. Kleeberg      Ramsey     1"2   /   Le   /t8


    1            O.    Were t'hose meetings       specific to Buffalo
     2    orweretheytodiscusstheEberbusinessmore
     3    generallY?
     4           A.    Ninety percent was Buffalo' The rest
     5    wouldbetheovera].]pictureofEberBrothers.
     6          O. Based upon your attendance at that
     7    meeting, did. you have a sense of the overall
     I    picture of Eber Brothers from a financial
     9    perspective on a year-to-year basis?
    10           A.    Yes.

    1L           A.    During the fifteen years that you                    were
(
    1"2   the sales supervisor, not just the Buffalo area'
    13    just Eber Brothers in general, did you have an
    L4    understand.ing whether the business improved, got
    l_5   worse or staYed about the       same?

    16           A.    Please rePhrase that'
    1-7          O.    Sure, You indicated to me that the
    L8    Buffalot,erritorybusinessimproved,toyour
    t-9   undersLanding, over the fifteen years that you                     were

    20    the sales manager.
    2L           A. Not sales manager, sales supervisor'
    22            A.    Sal-es suPervisor, I 'm sorrY            '

t

\    23           During your meetings with Lester and your

           .JACK W. HUNT   & ASSOCIATES, INC. - GLOBAL                SCHEDULTNG SERVICE
                                  1L2O   Libert'Y Building i7L5)
                       Buffalo,    New   York L42Q2 *            853-5500
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 39 of 132


                                                                               38

                      D. Kleeberg -        RamseY   - t2/L9/18


 l_   father   when you    at Least touched on the larger           Eber

 2    business over that time perS-od, do you have             an

 3    understanding or recoLlect.ion whether the J.arger
 4    Eber Brothers business improved, 9ot worse or
 5    stayed about the      same?

 6             A.   My understanding        is that it improved'
 7             O.   That's based on those meetings?
 o             A.   Correct.
 9             A.   Yes, but' Your role was limited to
10    Buffalo?
11_            A.   Yes.

t2             O.   What    did   You do   in   t992?

13             A.   What    did I do Ln L992? I honestlY
l4    donltknowwheremyposibionwasr.n]-gg2.Idon|t
L5    recall what mY role was Ln 1.992'
L6           a. Did you conti-nue to work for Eber
L7    Brothers?
l_8            A.   Yes.

L9             a.   Yes, but it was no longer as a sales
20    supervisor?
2t             A.    I believe not' I believe I          was

      elevated to general manager'
23             O.    General manager of what?

      ,JACKW.HLINT&ASSOCIATES,fNC.-GLOBALSCHEDULINGSERVICE
                               lL2O LibertY Building
                    Buffalo,      New   York ]"4202 -     01'6)     853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 40 of 132



                                                                             39

                           D     Kleeberg - Ramsey - t2/tg/Lg
f



    1             A.     Eber-Buffalo.
    2            O. You took over the job from your dad?
    3            A. No, just hang on one second' please'
    4     Let me just think it through, Yes'
    5            A. Yes, you t'ook over the job from your
    6     dad?

     7             A.    Yes.

     8             Q.    Your dad stayed on with the company --
     9             A,    YES.

    L0             O.     (Continuing) in     some caPacitY?

    11             A.     YCS.

    t2             O'     Let  finish the question'
                                 me

    13             Your dad stayed on with the company in       some


    l4    capacity?
    15             A.     Yes.

    1"6          A. What was his Position after You
    L7    ascended to general manager?
    L8           A. He was still vice PresidenL'
    19           O. What were your responsibilities when
    20    you became general manager of the Buffalo market?
    2L           A. To oversee the operations in Buffal-o'
    22            O. Did the sales team remain about the
    23     same in size as it' had been when you were sal-es

           JACK   W.   HUNT&AssocIATEs,TNc.-GIJoBALSCHEDUT,INGSERVICE
                                 L12O LibertY BuiJ'ding
                         Buffalo,     New   York L42o2 '   O16)   853-5500
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 41 of 132

                                                                        40

                           D     Kleeberg - Ramsey - L2/1-9/LB


    L     supervisor?
     2             A.    It would have increased s3-ightly'
     3             O.    What salary do you recall making when

     4    you were Promoted to       GM?


     5             A.    Six f igures '
     6             A.    Do you recall where in the six figures?

     7             A.    The Iow    six figures '
     8          A.       How l-ong were    you general manager of

     9    the Buffalo    market?

    10             A.    APProximatelY ten Years'

    11             O.    Did your salary inc::ease over those ten
    t2    years?

    l_3            A.    Yes.

    L4             O.    So that, takes ue    to the early   2000s'

    15    somewhere     in that   range?

    t6             A.     Yes.

    L7             O.               recall your salary was the
                          What do you

    1_8   l-ast year t'hat you were general manager of the
    19    Buffalo market?
    20           A. I don't know' I honestly donrt know'
    2I           O. Did You for about ten Years take
    22     another posit,ion with Eber, Eber Brot'here?
I
{
     23            A.     Yes.


           llAcK I,[. HUNT 6. ASSOCIATES, INC. - GLOBAL SCHEDULING
                                                                   SERVICE
                             L12O LibertY Building
           'Buffalo,NewYorkL42o2-fiL6)853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 42 of 132


                                                                                       4t

                              D   Kteeberg - RamseY - l2/L9 /1'8
(

    1-              O.        that Position?
                             WhaE was

    2               A.There wasnrt' I became vice president

    3     of Eber Brothers, senior vice president of Eber
    4     Brothers.
     5              O.       You were no longer       limited to just the
     6    Buffalo market?
     ,7
                 A' Yes.
     I              A.       What were your     responsibilities       as

     9    senior    VP?

    10              A.       To help oversee the upstate markeL'

    11,   which would have been --
    L2                  A.   UPstate?

                        A.    (Continuing) UPstate         New York'
    l_3

    L4           O. Yes, upstate New York' different                    people

    15    have different definitions'
    t6                  A.   Yeah'

    l7                  O.   Whatrs uPstate      to   You?

    18                  A.    Right, upstate to       me   is from Buffalo to
    t9    AlbanY.

     20                 O.    Were you   stil1 based in Buffalo at' this
     2l    t,ime?

     ^a                 A.    Yes '

     z5                 O.    Yes, but you traveled to other places

           ,JACK    W    HUNT & ASSOCIATES,       INC. - GLOBAI' SCHEDUI'ING      SERVTCE
                                        1'l2} T,ibertY Building
                             Buffalo,    New   York t4202 -        Ot6)     853-5500
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 43 of 132


                                                                      42

                          D     Kleeberg - RamseY - 12/1-9/18


L     as necegsary?
2               A.      Yes.

 3              a.      Was    Lester still   the president of Eber
 4    Brothers?
 5              A.      Yes.

 6              O.      Did you regularly interact with Lester
 7    in overseeing the uPsEate market?
 I           A, Yes.
 9           A. How often would you see l-rest'er in
1_0   person?

1L              A.      Mostly when we had supplier meet'ings'
L2              O.    often were the supplier meet'ings?
                        How

L3              A.It could vary' IL could be three or
l4    four times a month. It could be once a month' It
15    really was there was no frequency t'hat I could
t6    honestlY give You.
t7              A.Other t'han the in-person meetings'
      would you talk regularly with L'ester on t'he
                                                    phone
L8

19     about the state of the business?
 20                A.    Yes.

 2t                a.    How    often did you speak to him on the
 22    phone?

 23                A.    At leasb once a week'

                     HUNT & ASSOCIATES, INC. - GLOBAI' SCHEDULING
                                                                  SERVICE
       JACK   W.
                                LL2O LibertY Buil-ding
                        Buffalo, New York ]4202 - O16) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 44 of 132


                                                                            43


                        D      Kleeberg - Ramsey - t2/19    /1'B




l_              a.     Were there other VPs     in addition to
z      you?

J               A.     I don't know' Irm not sure of         someone


4      eLse's titIe.
 5              A.     Other than Lester' were there other
 6     individuals you considered part of the            management

 7     team that You worked with?
 8              A.     Coul'd You be more sPecific?

 9              O.     Sure, well' LesLer was President'
t_0    right?
LL              A'     Yes'

t2            O. You were the vice president at least
l-3    during that time period anyway' correct?
t4              A.      Yes.

L5               O.     Anyone elee    that   was   either formal1y
                                              had an
L6      designated as an officer or otherwise
 L7     executive or a management position?
 1_8             A.fwould,workwiththeCFoquit.eoften.
 r_9             O.     Who was    that?

 20              A'     John RYan, R-Y-A-N'

 2t              O.     In what capacity would you work with
 22     ,John RYan?

 23              A.     To establish budgets for each

        JACKw.HUNT&AssocIATEs,INc.-GI,oBA],SCHEDULINGSERVICE
                         LL}O LibertY Building
                       Buffalo,     New   York 14202 -      O16) esa-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 45 of 132

                                                                                44

                      D. Kleeberg        Ramsey        1-2   /Le / L8



 I    individual market.
 .>
             O. By "individual marketsr'' you mean the
 3    cities of upstate, Rochester, Buffalo' Syracuse and
 4    Albany?

 5              A.   YCS.

 6              a.   Where   else was the Eber business
 7    locatedatLhattimeinadditiontoupstate?
 I          A. At that time, we were in Delaware'
  9   ohio.What'lsthetime?What'sthedatet'hatyou
1_0   gave   me?

1l-             a.   When   you became VP of Eber Brothers'

I2              A.   We   were in -- what did I say -- Ohio'
13    De1aware, New York State and      not sure on
                                           I    am

L4    Slocum and Sons, but I believe that was in t'he
l_5   early 2ooos thaL       we had acquired Slocum and we had

1"6   also acquired    SYracuse'

                                                ' did
                             you says   rtNew   York   StaEerr            you
L7              O.   When

l-8   have a presence in the New York City area in
L9    addition to uPstate?
 20          A. Yes.
 2L          a. Your responsibilities though were
 22   limited to the upstate region and not the other
 23    states Lhat you just mentioned or             New     York City?

       JACK W. HuNT & AssocIATEs, INc. - GLoBAL
                                                 SCHEDULING SERVICE
                          L12O Libert,Y Building
                  Buffalo, New York 142a2 - 01'6) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 46 of 132


                                                                    45

                     D. Kleeberg         Ramsey   L2/re/t8


 l-            A.   That is correct'
 2            O. Were Lhere individuals wj'th either
 3     similar titles or similar responsibilities to you
 4     that were overseeing these other markets?
 5           A. To oversee the outside markets of             New


 6     York?

 7            A. We1l, the role that you were playing as
 I     VPofEberBrothersforUpstateNewYork,were
 9     there other individuals playing a similar role for
t-0    these ot,her markets that you were not involved in?
11             A.   That I was not involved in?
t2             O.   Correct.
L3             A.   OnIY Lester     '


l4             O.   It   was your understanding thaL Lester

l-5    was responsible     for those other   markets?

t6             A.   Yes.

L1             O.   ttow long   did you hold the position of
L8     vice President of Eber Brothers?
1"9           A. TiIl 2AA7      .



20             O.    2AO7 was when      you 1-efL the   company?

 2T            A.   Yes.
 .)a          O. During the time period that you were
 23     the VP, did you become aware of a downturn in t'he

        JACK W. HUNT & ASSOCIATES'   INC. - GLOBAL SCHEDULING SERVICE
                            Ll-20 LibertY Building
                    Buffalo, New York L4202 - (716) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 47 of 132


                                                                          46


                        D     Kleeberg - Ramsey - ]-2/19 /Le


l_    financial circumstances of Eber Brothers?
-)           A. Yes.
             o     How did you first become aware of
                                                     this
3

4     downturn?

 5            A        Through my conversations    with Lester'

 6            o                recall Lester conveying to
                       What do you

      you about some of the financial struggles that
                                                      the
 7

 8    company was facing?

 9            A.       That we were being sgueezed guit'e
      heavily by our suppliers, which was affecting
                                                    our
10

L1_   margins.
L2           O. Did Lester have an explanation as              t'o

                                       you?
1"3   why the suppliers were squeezing

L4                A.   Yes.

             O. What was his explanation? What did
                                                                     he
l-5

15    convey to You?
T7           A. They were looking to j-ncrease their
t_8    profitability              to generate more sales
                            and push us

       and also we were being threatened at the
                                                 time that
 19

 20    we needed to get t'o their certain numbers '
 2t           O. So the actions taken by the suppliers
       were decreasing the profitabil-ity of Eber
                                                  Brothers?
 22

 a2               A.    That is correcL'

       JACK   W    HUNT6.ASSOCIATES,INC'-GLOBALSCHEDULTNGSERVICE
                             tL2O Liberty euilding
                     Buffalo, New York L4202 - 016) 853-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 48 of 132


                                                                                  47


                           D     Kleeberg - Ramsey - t2/19 /18


L                  O.     Are you familiar with the      company

2        Southern Wine and SPiriLs?
3                  A.     Yes.

4               A.        WhaL,   to your understanding' is the
 5       business of      Sout'hern Wine and Spirits?

 6                 A.     In general?
 7                 A.     GenerallY sPeaking'
 8                 A'     They are t'he   largest distributor in the
 9       US market.

1_0                O.     TheY were    a comPetitor of   Eber

1_1      Brothers?
t2                 A.     NO.

L3                  a.     No?

1"4                 A.     NO.

1-5                 A.Did Southern come into marketss
                                                      try to
L6        previously controll-ed by Eber Brothers and
 L7       drive Eber out?
 18              A. Yes, but that -- but' during the time
 L9       Lhat we were there they were not t'here '
                                                        the
 20              a. At some point though' they entered
    2t    market?
    22              A.     Yes.

    23               O.     When   do you recall Southern first

                   W. HUNT & ASSOCIATES' INC' - GI'OBAL
                                                                SCHEDULING SERVICE
           ,JACK
                                 J,l2} T,ibertY Building
                           Buffalo,   New   York i-4202 -       I.]-6) 853-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 49 of 132


                                                                              48

                       D      Kleeberg - Ramsey - I2/L9 /1'8


t     entering the market?
z            A.       2045.

3            O.       What impact      did Southern's actions have
 4    on the Eber businesses?
 5           A.       When    theY came in Ehe market?
 6            a.      Yes?

 7            A.      Devastating'
 8            O.      They were the        big bul-ly essentially'
 9    correct?
L0            MR. BROOK: Objection            to the form'
Ll-           BY MR.    RAMSEY:

t2            A.      Yes.

13            O.  Specifically what was the impact on the
t4    businesses of Eber once Southern decided to enter
1_5   the market?
16            MR. BROOK: Objection Eo            the form'
L7            BY MR.       RAMSEY:

L8            A.      ft was it caused a tremendous           upheaval

t9     wit,h our suPPIiers '
 20           O. Suppliers sLarted doing business with
 2T    Southern rather than with Eber?
 22           A. Not originallY' no'
 23              O.    Eventuall-Y?

       .JACKW.HuNT&AssocIATEs,INc.-GI,oBALSCHEDULINGSERVICE
                       1120 l,ibertY Building
                      Buffalo,       New   York i-4202 -     (?L5) 853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 50 of 132


                                                                                      49

                                D. Kleeberg -      Ramsey   - L2/]-9/Lg


     1                 A.     Yes.

     z                 O.     Did Southern approach certain Eber
     3         saIesPeoPIe?

     4                 .A,.   Yes    .



     5                 0.     How many?

     6                 A.     ThirtY     maYbe, maYbe more'

         7             O.     That had a pretr-y significant impact         on

         I     the Eber businesses?
         9           A. Yes.
    L0                 A.     At     some   point did Southernrs aetions
    1-   l-    d.rive Eber complet'eLy out of the New York market?
{                      MR. BROOK: Objection to the form'
    L2

    13                 BY MR.     RAMSEY:

    L4                 A.     Yes.

    1-5               O. pid Southern's actions drive Eber out
    t6         of any of the other markets of the other sEates you
     L7        told   me about?

     L8                 A.     Yes.

     1,9                MR. BROOK: Objection         to the form'
     20                 THE WITNESS: SorrY'

         21-            BY MR.      RAMSEY:

         22            A. Was thaE at about the same time that
         23     you left Eber Ln 2007?

                .]AcKw.HUNT6"AssocIATEs,INc.-GLoBAIJSCHEDULINGSERVICE
                                      11-20      LibertY Building
                              Buffalo, New       York 1'4202 -      OL6)   853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 51 of 132


                                                                                          50


                                   D, Kleeberg -       Ramsey   '   t2/1-9/LB



    1_                MR. BROOK: Objection              to the form'
    2                 BY MR.       RAMSEY;

    3                 A.      NO.

    4                 O.      It    hapPened      before or after?

    5                 A.      It    haPPened      before'

     6                  O.    Why     did you leave Eber Brothers in
     7        2007?

     8                  A.    We     were in the final stages of our
                                                       move on wibh      a
              liquidation and T wanted to
                                                                             new
         9

    10        career.
                     A' You d'idnrt see a whole lot of
                                                                             future
    1l-
                                                 point?
    12        going with Eber Brot'hers at that'
    13                  A.     NO.

    l4                  O'     You were         offered a Position with
    15        Southern, is that correct?
    L6                  A.     NO.

     l7                 O.     You were never offered?

     L8                 A.     No.
                                                      with
     19               O. oid you have any discussions
         2o    Southern --
         2T              A.        Yes.

         22              O.        Let    me   get the question out'
!        23              A.        SorrY'

               JACKW.HuNT&AssocIATEs,INc.-GI,oBALSCI{EDULINGSERVICE
                               tLzO LiberEY Building
                               euffalo,         New   York J4202 -        O16) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 52 of 132


                                                                                  5L

                             D. Kleeberg -   RamseY      ' L2/I9/1'8


    1               0.     Did you have any discussions with
    2     Southern abouL a Position Ehere?
     3              A.     Yes.

     4              O.     Who  did you have those discussion with?
     5              A.      The PrinciPals in their New York

     6    office.
     7              0.      recall their names?
                            Do You

     8              A.God, oh, iL was their assistant general

     9    manager. I don't have the name off t'he top of my
    1_0   head, which I should, but I donrt'
    11           O. What posit'ion was ae least discussed if
    l2    not offered?
    13              A.      There was no   position offered'       They

    14.   told    that because of Lest'er that they would
                 me

    1-5   create a position for me if I wanLed one'
    16.             O.      You   didn't take   them uP on that?

    T7              A.      No, f did not'
    1_8           A' How come?
     L9           A. Because I did not wanL a position that
     2A    was just. going to be created as a favor'
     21           a. T,ester accepted a consuLting role with
     22    Southern around that t'ime' correct?
                                                 to the form'
t    23                MR. BROOK: Objection

           JACK   W.     HUNT & ASSOCIATES, fNC.     -   GLOBAL SCHEDUI'ING SERVICE
                                    1-L2O T,ibertY   Building
                            Buffalo, New York l-42Q2 - Ot6)            853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 53 of 132


                                                                            52

                             D. Kleeberg -   Ramsey   - l2/L9/!8


    L              BY MR.    RAMSEY:

    2              A. I donrt know'
    3            O. As you sit here today' do you have an
    4     understanding one way or the other whether Lester
    5     ever accepted any t'1pe of role with Southern?
    6            A. I had no knowledge at that time'
    7              O.       I'm asking as You sit here todaY'
     8             A.       Oh, todaY?
     9                 o.   Yes.

    10                 A.   Yes.


r   11

    t2
                 A. What's your understanding of what
          position, if any, Lester had with Southern?
    t3           A' He was to be the liaison between
    T4    Southern and the State Liquor Authority'
    l_5          O. ltow did you learn that information?
    t6                 Origina}ly through various suppliers'
                       A.
    t7            A. one of bhe allegations in this lawsuit
    18     is that it was improper for Lester to accept any
    L9     role with Southern. Are you aware of that
    20     aJ-Iegat,ion?

    2l                 A.   Yes,

     22                O.    Is that Your belief?
     23                A.    Yes.


                        HUNT & ASSOCIATES, INC ' - GT'OBAI: SCHEDUI-'ING
                                                                         SERVICE
           .JACK   W
                                    LL?O Libert'Y BuiLding
                           Buffalo, New York L4202 ' QL6) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 54 of 132


                                                                            53

                         D   Kleeberg - Ramsey 'LZ/T,/LB


 l_             o.   whv?

 2              A.   I thought' it     was   a conflict of interest
 3    for the familY.
 4           O. In what resPect?
 5              A.   That any compensation that' was going to
 6    be given shoutd have been considered to i.nclude               t'he

 7    family.
 8           A. Eber Brothers           was   out of business   aL

 9    that point, correct?
L0              MR. BROOK: Objection         to the form'
l_L             BY MR.   RAMSEY:

1,2          O. Yes, or on its           waY   to be out of
1_3   business at that Point?
L4           A. Yes.
1_5          O. So what was improper about Lester
L5    looking for another source of income?
L7           A. Nothing improper to look for another
1"8   source of income.
L9           O. When you left in 2007 to start a new
20    career or a new venture, what did you do?
2l           A. I bought into a landscape company in
22    Florida.
23              O.    Was    that Amerilawn and Landscape?

      ,JACK   W. HUNT & ASSOCIATES, INe. -         GLOBATJ SCHEDULING SERVICE
                                L12O   l,ibertY Building
                     Buffalo,    New   York 1"4202 - (71-6)      aSg-5500
       Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 55 of 132

                                                                                     54

                            D. Kleeberg -       Ramsey   '   1,2/L9/1e



       L            A.    Yes, it   was.

       z            O. When you say you bought into it, it                     was

       3     a going entitY in 2007 alreadY?
       4            A.    Yes.

       5            O.    Who was   the owner t'hae you bought into?
       6            A.    David Ber-witzky, B-E-R-W-I-T-Z-K-Y'
       7            0.    What percentage       of Amerilawn did         you

       8     buy from Pavid?
       9            A.    FiftY Percent.
     1"0             A.   How much did you pay for that fifty

     1_ 1-   percent interest?
{-                   A.
     L2                   $500,000.00.
     l_3             a.   Were you   able to pay bhat in cash or
     L4      did you have to leverage anything to get the
     15      600, 000?

     16              A.   I took an SBA loan.
     L7              a.   For the ful-l-   6?

     18              A.   Yes.

     T9              O.   gther than Ehe SBA loan, did you invest
     20      any of your own moneY initiallY?
     2L              A.   Yes'

      22             O.   How much   of Your own moneY?
      23             A.   About l-50, 000 .

             JACK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDUT'ING SERVICE
                                1"120 Libert,Y Building
                        Buffalo, New York L4202 - (7L6) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 56 of 132


                                                                                        55

                          D. Kleeberg - Ramsey - I2/t9/18


 1            O.        Did' you invest any           of your 401(k)?
 2            A.        Yes.

 3             O.       Was    that the       150?

 4             A.       I would say seventy-five percent of it''
 5             a,       So about seventy-five percent of the

 6     150 came from the         401-   (k) and twenty-five percent
 '7    came from    other      sourceg?

 B             A.       That is correct         '

 9             O.       What was the business             of Ameril-awn? I
1_0    know it, was4 landscape business' but more
1_L    specificallY what did it do?
t2            A. We had contracts with residential and
l-3    commercial clients to maintain their properties and
L4     al-so reconstruct their l-andscaping '
l_5            O. How did you learn about Amerilawn to
15     buy into the oPPortunitY?
l7             A.       A business broker'

1_8                O.           that you bought the fifty
                         So the owner

t9     percent from, you didn't know prior t'o the
 20    introduction bY the broker?
 21,          A. That, is correct'
 22                a.    What   ultimately           became   of   Amerilawn?

 23                A.    It eventually went under after a couple

       JACK   W.    HuNT&AssocIATEs,INc.-GI,oBAI,SCI{EDULINGSERVICE
                             1120 l,ibertY Building
                        Buffalo,        New   York L4202 -            O16)   853-5500
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 57 of 132

                                                                        56

                             D    Kteeberg - Ramsey - L2/I9/I8


     1    of years.
     2             O,      Did you have to file for bankruptcy at
     3    some   point?
     4             A.      No,' not, Do.

     5             O.      Have you ever   filed for bankruptcy?
     6             A.      Yes.

     7             O.      When  did You file for bankruPtcY?
     I             A.      Shortl"Y af ter that '

     9             O.      Shortly afEer Ameril-awn went under?
    L0             A.      Yes.

    r.1            O.      Was    the bankruptcy related to the
(
    L2    Amerilawn investment?
    1-3            A.      YES.

    t4           O. In about 2010 you fiJ-ed for bankruptcy?
    15    Does that sound about right?

    L6           A. I believe so'
    I7           0. Did you ultimately receive a discharge?
    18             A.      Yes.

    L9             O.       Whendid you receive a dj'scharge?
    20             A.       f would say within a year of 20LJ-'
    2l    somewhere       in there.
    22             A.       AnY subsequent bankruPtcies?

    23             A.       No.


           ,IACK W. HUNT & ASSOCIATES, fNc. - GLOBAIJ SCHEDULING
                                                                 SERVICE
                               L12O LibertY Building
                       Buffalo, New York 14202 - QtA) ASS-5600
      Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 58 of 132


                                                                                             57

                                     D, Kleeberg -       RamseY    ' 12/1-9/18

{t

     1               a.        What        did you do employment wise after
     2     Amerilawn fail-ed?
      3              A.         I    was able        to create a   company ca11ed

      4    Prestige Wine and Spirits and' was abLe t'o negotiate
      5    a deal with a company called Camus Cognac out of
      6    France.
      1           O. What was the deal that you negotiated
      I    with the cognac comPanY?
      9           A. That I would help represent them in t'he
     10    US market.

     1_L             a.         Do you       still     have that position today?

     t2              A.         No.

     13              O.         FIow   long did you hold that positJ'on
     L4    for?
     t-5             A.         A Year.
     16              MR       ' CAI,IHAN:       What was the name       of the
     I7    company?

     1-8                 THE WITNESS:           It's caIled Camus' C-A-M-U-S'
     L9                  BY MR.       RAMSEY:

     20                  o.         Your positj-on or role with the cognac
     2L     companyr was it, similar to what you do now for
      22    Prestige, consulting for European liquor suppliers?
      23                 A.         Yes.


            .]ACK   W.    I{UNT&AssocIATEs,INc.-GT',oBALSCHEDUL]NGSERVICE
                                     LL20 LibertY Building
                                Buffal-o,      New     York L4202 -       {7L6)   853-5600
         Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 59 of 132

                                                                                       58

                                  D. Kleeberg -       RamseY   - l2/L9/lg
/'
1




        L               O.       Providing   t'hem   with access to
        2     distributors and brokers?
         3            A. Yes.
         4              o        Did you draw a salary from the        cognac

         5    company?

         6              A.       It was I    was an independent contractor

         7    that would be compensated for my consulting'
         I           O. You only held that position for about a
         9    year?

        1_0             A.       A Little over a Year'
        1l_             O.       Between the time of your bankruptcy        anp

    {
        L2    the present day, other t'han Prestige Wine and the
        1_3   cognac company, any other employment?
        t4              MR. BROOK: objecbion           to the form'
        15              BY MR.     RAMSEY:

        L6              A.       Yes.

        L7               O.      Where   else did You work?
         18              A.      A company called Kannon Organic Vodka'
         L9                 0.    When   did you work for      Kannon Organic

         20    Vodka?

         2l                 A.    If I recaIl , 200L'
         22                 O.    What did You do for      Kannon?

         23                 A.    Again I was independent and I also set

               JACK   W.     HUNT&AssocIATEs,INc.-GIJoBALSCHEDUT,INGSERVICE
                                       l-L20 T'ibertY Building
                                 Buffalo,    New   York I42a2 - Qt6)        853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 60 of 132


                                                                             59

                              D      Kleeberg - Ramsey - L2/L9 /18
{
L




    1     them up   with national distribution'
    2              0. Were theY a EuroPean comPany?
    3              A.        Yes, out of     Sweden'

    4               A.Similar to the role that you played for
    5     the cognac company and t'hat you currently perform
    6     with Prestige?
    7            A. Yes.
     I              A.       Any other empi'oyment     in that time
     9    period between the bankruptcy and the present day
    10    that   we havenrt         talked   about?

    LL              A.       Yes.

    I2              O.       What else?

    13              A.       I worked with a      company   called   PaQui

    L4    thatrs spelLed P-a-Q-U-I Tequila'
    15           O. What did You do for the tequila
    t6    company?

    L'7             A.       But that was a      New York-based company'

    18              g.       You PlaYed      the same role as far     as

    l-9    introducing them Eo d'istributors and brokers' but
    20     this was a New York company as opposed to a
    21,    European comPanY?
    22                  A.    Yes.

    23                  O.    Did you faciLitate any business between

           .]ACK   W.    HUNT&AssocIATEs,rNc.-GT,oBATJSCHEDULINGSERVICE
                                   LL2O Libert'Y Building
                           Buffalp, New York L4202 ' O16) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 61 of 132


                                                                                60

                         D. Kleeberg - Ramsey - t2/L9/18


  1     anyofthoseLhreemanufacturersthaEyoutoldme
  2     about and anY of the Eber entitiee?
  3           MR. BRoOK: Object'ion t'o           the form'
  4           BY MR.     RAMSEY:

  5           A.     f beLieve Camus Cognac was already at
  6     Sl-ocum and then I followed up with that '

  7             O. So did you have a role with the nognac
  I     company   interfacing or interacting with         Slocum?

  9            A.      YCS.

10             0.      Who    would You deal with at Slocum?
l- l_          A.      John, John Slocum'
L2             O.      You had        a role with the cognac company
L3      for about a Year?
L4             A. A little             over a Year'
l-5            O.      What about the vodka company           or the
L6      tequila company? Any role in introducing them to
1"7     any of the Eber ent'ities?
18             A. I aPProached Lester on the vodka
L9      company and that was it.

20             A. Did anything come of the approach?
2L                A.   No,     no '

 zz               o.    why?

 23               A.    I don't think bhe fit according to

        JACKW.HUNT&AssocIATEs,INc.-GLoBAI,SCHEDUI,INGSERVICE
                                      LL2O LibertY Building
                       Buffalo,        New York L42OZ '       016)   853-5500
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 62 of 132



                                                                                   6t
                            D   Kleeberg - RamseY - L2/L9 /LB


    l_    Lester was appropriate at the time'
    2            0. What time period are we talking about?
    3               A.    Oh, God, 20]-:.., 20L2'
    4            O. What about the tequila company?                  Any

     5    role in introducing them to any of the Eber
     6    entities?
     7            A.      God, I dorr' L rentember '   No
                                                            ' I   donr   t
     I    think     so.

     9               MR. RAMSEY:    Off the record'
    10                (Whereupon, an    off-the*record discussion            was

    1L    held. )
(
    L2               MR. RAMSEY:    It's   my understanding based on

    l-3   a discussion with counsel off the record that the
    t4    witness would like Lo correct something from
    L5    previouslY.
    L6               BY MR.   RAMSEY:

    I7                Yes, I believe we did' introduce PaQui
                     A.
    18    Tequila to Slocum. We probably did'
    1_9          O. I was actually going to follow up with
    20     that further. Do you have an understanding of how
    2L     that relationship worked ouL for Slocum or actually
     22    was iL Slocum or Eber-Connecticut?
     23           MR. BROOK: Objection to the form'


           ,JACKW.HUNT&AssocIATEs,fNc,.Gt,oBAl,SCHEDU],INGSERVICE
                            Ll-20 LibertY Building
                    Buffalo, New York 1-42a2 - OL6) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 63 of 132


                                                                         62

                        D    Kleeberg - Ramsey - L2/L9 /)"8


].             BY MR. RAMSEY:

2              A.     At t'hat t'ime Eber-Connecticut'
3              Q.     OkaY, and do You know whet'her

4Eber-ConnecticutlostmoneyaSaresulLofthedeal
5     with   PaQuiz

5              A. I donrt know'
7            Q. As you sit here today, do you have any
8     dispute that Eber-Connecticut lost money?
9              MR. BROOK: Objection        to t'he form'
1.0            BY MR.   RAMSEY:

11             A'     Go    ahead. You can answer'
12              It is Possibl-e'
               A.
1-3        a. Earlier on in my questions you had
14 balked about some e-maiL exchanges that you had
L5 with Lisa stein about this case. I think you
l-6 indicaLed that your attorney Brian was copied on
L7 most of them or all of them' Do you recall that
1-8 line of questioning?
t9         A' Yes.
20         a. Did I understand correctty that there
2I were communications back and forth between you and
22Lisaaboutthestatusofthecaseandthat'youwere
23 copying Brian just to keep him in the }oop' so to

      .TACK   W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING SERVICE
                            t12O LibertY Building ,7L6)
                      Buffalo,    New   York t4202 -          853-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 64 of 132


                                                                           63

                         D. Kleeberg       Ramsey   12/te/t8


 l_   speak?

 2              A.     YCS

 3              O.     You weren'L seeking     legal advice from
 4    Brian?
 5              MR. BROOK: Objection to the form'

 6              BY MR.   RAMSEY:

 7              A,     No.

 I                              Ir11 make a documenL
                MR. RAMSEY: Okay,

  9   request for those e-mails and I ' 1l follow up in
l-0   writing.
Ll_             MR. BROOK: Wel1,         I understand the request'
L2    I'Ilstateontherecord'Ihavenoideawhich
L3    e-mails are being referring to' I don't remember
L4    being copied on anything but' if you want to explore
15    further of what he may be referring to so that I
L6    can reasonably identify what is being referenced
t7    because this has been going on for a while '
18                        Fair enough' Well' we can go
                    MR. RAMSEY:

19    back. Well, when I. attach the transcript IrIl- send
 20   you a letter, but Mr, Kleeberg testified that there
 2l   was a exchange of e-mails between him and his
 22   sister that discussed the substance of this
 23    lawsuit, so that'rs whaL I'm referring to'

       JACK    W.    HUNT&AsSocIATEs,INc.-GI,oBAIJSCHEDULINGSERVICE
                              1120 LibertY Building
                       Buffalo,    New   York L42O2 -    Ot6)   853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 65 of 132

                                                                     64

                       D. Kleeberg     Ramsey   12/Le/t8



 L           MR. BROOK: Specifical-Iy      youtre looking for
 2    the oneg where Irm merely being copied' correct?
 3           MR. RAMSEY: Yes, he said that' you were

 4    copied on all of them. That was his testimony' so
 5    we donrL need to waste time here' The request has
 6    been made and    r'11 follow up in writing' but      he

 7    clearly testified there was an e-mail       exchange'

 I           MR. BROOK: A11 right'

 9           BY MR.    RAMSEY:

t-0          a,    I         Mr' Kleeberg, what I had
                       show You,

1_L   previously marked as Exhibit l- for identification.
T2    Letmeknowwhenyou'vehadachancetoreviewthat
13    (indicating).
t4           A.    OkaY.

1_5          O.   exhibit 1 l-ooks to be an e-mail to
L6    Lester Eber from an ind.ividual named Lisa semenick?
l7           A.    Mmhmmm,   Yes.

18            O.   Do You know who      Lisa Semenick is?
L9            A.   She was involved      with our accounts' our
20    financial accounting.
2L            O,   When You      say 'tour", You mean Eber
 22   Brothers?
 23           A.    Yes.


       JACK W. HUNT & ASSOCIATES,  INC. - GLQBAL SCHEDULING SERVICE
                           LL2o LibertY Building
                   Buffalo, New York 14202 - (716) asg-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 66 of 132


                                                                               65

                         D     Kleeberg -   RamseY   -   1'2/a9   /rc


l-             O.      Yourre not coPied on this e-mail'
2     correct?
3              A.      No.

4              O.      Had you    ever seen Exhibit 1 prior to
5     today?

 6             A.      What's the date on this?           2007
                                                                  ' I don't
 't   know.
                       IE looks as if the subject line is'
                                                                        rrD'
 I             a.
 9    Kleeberg annual cost,rr correct?
10             A.      Yes.

11           A. Then the body of the e-mail list's a
      number of items starting with the salary,
                                                correct?
t2
l-3              A.     Yes.

1"4              O.     It looks Like the salary is listed              as

1_5   $250, ooo . oo?
L5               A.     Yes.

                 O.     Was    that your salary in       2007 at' Eber
17

L8     Brothers?
r.9              A.     Yes.

20               o.     The next line is a monthly payment of
 2T    $60, o0o. o0.     Do you have any idea what that refers

 22    to?

 23              A.     Previous l"oans.

       .TACKW.HUNT&AssocIATEs,INc.-GLoBALSCHEDULINGSERVICE
                        ll-.2} LibertY Building
                Buffato, New York 14202 - Ot6) 853-5500
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 67 of 132

                                                                                     66

                               D. Kleeberg              Ramsey   t2/te/L8


     1                O.     Previous loans that Eber Brothers                made

     2    to   you?

     3                A.     Yes

     4                O.     When  "monthly palmenttr, was
                                    it    says

     5    that a Payment You were receiving or a Pa)tment You
     6    were making?
     7                A.     A Payment         1    was receiving.

     B                A.      So   in   2Oo7       you were receiving

     9    $60, 000    ,   00 a month?
    L0                MR. BROOK: Objection               to the form'
    11                BY MR.    RAMSEY:
(
    l2                I donrt recalL receiving that amount of
                      A.
    l-3   money on a monthly basis on trop of my salary'

    L4                O.      You were     receiving       some amount   of

    15    money?You|rejustnoLsureifthatlsthefigure?
    I6         MR. BROOK: Objection t'o the form' It

    L7    mischaracterizes his t'estimony'
    1-8               BY MR.    RAMSEY:

    L9                O.      You can answer'

    20                A,      Yes, can you answer the question again?
    21,          O.           Sure, go in ad'dition to your salary'
    22    you recalI recej-ving some additional amount of
    23    money that was a loan and youire just not sure of

          .tAcK   w.      HUNT & ASSOCIATES, INC' - GLOBAL SCHEDULING SERVICE
                                     1L2O Libert'Y Building
                             Buffalo, New York L42a2 - O16) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 68 of 132



                                                                                        6't

                                 D       Kleeberg - RamseY - a2/r9/1'8
I



     1        the   amount?

     2                 A.       That is correct'
     3                 O.       If You go down a few lines' it looks
     4        likethere,ganemployercontributiontoa40l(k)
     5        of $6,500.00. Was Eber Brothers making a
         6    contribution yearly to your 4OL (k) in that amount?
         7           A. Yes.
         I           O. A couple of lines down' it looks like
         9    you had an auto allowance of just shy of
    l_0       $16, ooo. oo?

    1_   l_                A.   Yes.

    t2                     O.   A Westwood County CIub membership of
    l-3       $9,000.00?
    T4                     A.   Yes.

    l-5              O. lhen above those, the country club'
    L6        expenses of just over $55,000'OO' what were t'hose

    L7        expenses?

     L8                    A.   They in my opinion would be restaurant

     t9       expenses, travel expenses, bar expenseg'
     20               o.Reimburgementsforc].iententertainment
     2L        and things like that?
     22                    A.    Yes '

         23                A'    You would have     to   document   that   when


               ,IACK   W    HuNT&AssocfATBs,INc.-GLoBALSCHEDULINGSERVICE
                                        1'L2O    LibertY Building
                                Buffalo, New     York L4202 ' (1t6)          853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 69 of 132


                                                                                58

                             D. Kleeberg      Ramsey     t2/re/18


 L        you made a purchase or extended money? In order to
 2        get repaid, you would have t'o document that in            some


 3        way?

 4                 A.    YeS.

 5                 O.    When    you would make those types of

 6        outlays, would you do it on a personal credib card
 7        or pay from your own money or was there a company
     8    card that You used?
     9             A.    A      credit card'
                             comPanY

10               0. The bill for the company credit card'
1_   1-   did that go to you or did that go to someone else?
L2               A. That would go to someone else'
13               O. Was t'here any limib either on a monthly
t4        or yearly basis as to        how much you    could charge t'o

1-5       the    comPanY card?

t6                  A.   No.

1"7                 A.   Do you ever       recall   anyone ever raising

           any i-ssue with the amount' that you were charging
                                                              to
 t_8

 T9        the   comPanY card?

 20                 A.    Yes.

 2L                 O.    Who    would raise that issue?

 22                 A'    John RYan'

 23                 a.    Was    that a one-time occurrence or       would


           ,JACK W. HUNT     & ASSOCIATES, TNC. - GLOBAL SCHEDUI'ING SERVICE
                                   Ll-20 LiberLY Buil-ding
                         Buffalo,    New   York L4202 -       OtA)   853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 70 of 132


                                                                    69

                         D    Kleeberg - Ramsey - I2/a9 /I8


1_    John regularly have conversations with you about
z     how much theY were         being charged?
3               MR. BROOK: Objection       to the form'
4               BY MR.   RAMSEYI

5               O.    Go ahead.

 5              A.    OccasionallY'

 7              O.    occasionally a couple of times a year
 I    or a couPle of times a monLh?
 9              MR. BROOK: Objection       to the form'
10              BY MR,   RAMSEY:

11              A.    A few times a Year'
t2              O.In response to those conversations'
1_3   would you reduce Ehe amount that you were charging
t4    the   comPanY card?

L5              A.    Yes.

16               A.   Were the. few times a year conversations

L7     that                     with you' was that
               ,John Ryan would have

L8    multiple years or are you talking about a single
L9     year?

20               MR. BROOK: Objection       to the form'
2L               BY MR.      RAMSEY:

 22              A'    MultiPle Years'
 23              O'    Do you know how many       individuals at

       JACKw.HUNT&AssocIATEs,INc'-G],oBALSCHEDULINGSERVICE
                        !:-,2O LibertY Building
                Buffalo, New York L4202 - (7A6) 853-5500
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 71 of 132


                                                                                     ?0

                           D. Kleeberg    RamseY          L2/1,e   /te


l-     Eber Brot'hers had access to the company credit
2      card?
3              A.     No.

4             A. I'm going show you what' I marked as
5      Exhibit 2. Take a look at that' and tell me when
 6     you've had a chance. Are you ready (indicating)?
 ,I            A.      I'm    sorrY?

 I             a.      Have you    a chance to review Exhibib             2?


 9             A.      Yes.

t0             O.      Have you seen     that   document before?

11             A.      Yes.

L2            O. It looks t'o be a letter from a 'James
1-3    Shaw to ,John RYan at Eber Brothers?

t4             A.      Yes.

1_5            O.      Yourre CC'd on it, correct?
1-6            A.      Yes.

T7             O.      It I s d'ated December    L0
                                                      '   20OL?


1-8            A.      Yes '

t9             0.          fL's talking about Your salarY
20      structure at Eber Brothers?
2L             A. Yes.
 .))            a.         Specificall-y what was this letter
 23     ad.dressing? What does this letter address?

        JACK W.     HUNT    & ASSOCIATES, INC. - GLOBAL SCHEDUI'ING SERVICE
                                  LL20 LibertY Building
                       Buffalo,    New York     t4202 ^            o16)   853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 72 of 132

                                                                          71,


                             D     Kleeberg - RamseY - I2/L9 /1'8


 L              A.         MY situation with mY divorce'
 z                  a.     How ie it addressing your situation

 3     with your divorce?
 4            A. How to deal with the implications of               my


 5     potential tax          consequences'

 6            O. Discussing how much should be withheld
 7     to deal with anY tax imPlications?
 I            A. That is correct'
 9            O. It looks like your base salary in 200L
l_0    was #225,000. oo?
LL                  A.      Yes.

L2                  O.      WeIt, Lhe last paragraph talks about
L3     smoothing out your paychecks            '   Do you have any idea

t4     what was meant by smoothing ouL your paychecks?
15                  A.      No.

L5            A. When is t,he last time prior to today
1"7    you recall seeing this document?
L8            A. Back in 2001'
l_9           O. IL doesn't specifically reference your
20     divorce anywhere in the body of ExhibiL 2 ' does it?
 21-                A.      No.

 22                 Itrs just your undersLanding and
                     A.
 23     recollecEion thaL that was lhe driver of this

                         HUNT & AgsocIATES, INC. - GIJOBAL SCHEDULTNG
                                                                      SERVICE
        ,IACK   W
                                    L1'20 LibertY Building
                            Buffalo, New York t42oz - (716) 853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 73 of 132


                                                                                                na


                                     D   Kleeberg -   RamseY       -   1'2/L9 /1"8




    L     letter?
    2               A.           Yes.

    3               O.           okay, so you were making $250'000'00 in
    4     2OO7          Exhibit L that had increased from
                 based on
                                                2' coffect?
    5     ;225,000.00 in 2001 based on Exhibit
     6           A. YeE.
     7           O. I show You what's been marked as
     8    Exhibit 3. rake a moment to review that
     9    (rndicat,ing)          .



    10              MR. CALIHAN: Were these marked as

    t-L   d.efendant     I   s exhibits?
(
    L2              MR. RAMSEY:              Yes, theY're marked            as

    L3    Kleebergrs         .


    L4              MR' CALIHAN: OkaY'

    L5              MR. RAMSEY: Kleeberg's                      1' 2' 3'
    L6              BY MR. RAMSEY:

    L7              O.               Have you had   a chance to review Exhibit
    18     3?

    t9               A.              Yes, I revj'ewed it'   '

     20              O.              is entitled Eber Brothere
                                     ThaL document

           Wine and T,iquor Corp' Certification of
                                                   MedicaL
     2t
     22    ExPenses, correct?
     23              A.              Yes.


           .JACKW.HIJI{T&AssocIATEs,INc.-GI,oBALSCHEDULINGSERVICE
                              tL2O tibertY Building
                                 Buffal'o,    New   vork t42A2 -              (?l-5) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 74 of 132


                                                                         73

                           D      Kleeberg - RamseY - tz/tg/tg


    L            a        Have You seen    this   document before?

    2            A.       YCS

    3            A.                         of this document'?
                          What waE the purpose

    4            A.   Any outside expenses that I had from

     5    our medical plan I was able t'o eubmit for
     6    reimbursemenE.

     7           o.       Yourre listed on Exhibit 3 as is Gail
     8    KIeeberg, ,fust,in Kleeberg and Adam Kleeberg'
     9    correct?
    1_0          A.       Yes



t   Ll_

    1)
                 a.       Then t,here's

          with each of You?
                                          a dol-lar amount associat'ed


    1"3          A. Yes.
    t4            a.      Okay, and Lhat dollar amount is medical

    15    expenses     that you were required !o incur in this
    L6    year, which     was 2000?

    L7           A.        Yes.

     L8           a. Those expenses were above and beyond
     L9    what the insurance would cover?
     20              A.    Yes.

     2L              a.    pid Eber Brothers also provide you with
     22    an insurance Plan?
     23              A.    Yes.


           ,JACKw.HUNT&AssocIATEs,INc..GIJoBAI.SCHEDUI,INGSERVICE
                              1-120 LibertY euil-ding
                     Buf falo, New York J-4202 - o16)
                                                         853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 75 of 132


                                                                                              14

                                 D. Kleeberg          Ramsey   1,2   / re   /te
{
     L                O.       What Eype      of expenses f ell- outside           t'he

     2      insurance plan that Eber Brothers provided?
     3             A. Any co-pays, whether it was previous
     4      medication or docLor's visits, t'hatts what I can
     5      recall.
      6               O.       The    total   amount   listed on Exhibit 3 is
      7     just over $6, 600 . 00, correct?
      I               A.       Yes.

      9               O.Is it your recoll'ection t'hat' there was
    L0      approximately $5,600'00 in co-pays and medicat'ions
    l- l_   in   2000?

    t2                A.       r would also include surgeries '
    L3             O.          Do you recall someone having to                undergo

    'J"4    surgery in        2000?

    15                A.        I believe           and again I might be wrong

    16      on my date            that f incurred a shoulder surgery
     L7     back in 2000.
     18                  o.     It looks like it''s just shY of
     l_9     $3, oo0 . oo     associated with you and a little over
     20      $3, o0o . oo     associated. with GaiI Kleeberg, correct?
     21-                 A.     Yes.

     22                  a.     Is Gail Your ex-wife?
      23                 A.     Yes.


             JACK   W.    HUNT&AssocIATEs,INc.-GI,oBALSCHEDUiJINGSERVICE
                                    1l-'!O LibertY Building
                               Buffalo,       New   York 14202 '            QI6)   853-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 76 of 132


                                                                          75

                     D. Kleeberg -        RamseY   -   1'2/1-9/18



1            O.         recall anything that' would have
                   Do you

2     occurred from a medical standpoint to GaiI in 2000
3     that would have required $3,000'OO above and beyond
4     the insurance t,hat was in Place?
 5           A.    No, I do not recall       '

 6           O,    That total amounE, that $5,500'00'               was

 7    reimbursed to You bY Eber Brothers?
 I           A.    Yes.

 9           O.    This         on a YearlY basis?
                           haPPened

10    Whatever uncovered expenses you had from a medical
11    perspective were reimbursed by Eber Brothers?
T2           A.    Yes.

L3          O. I show you Exhibit 4 that I previously
1_4   marked. Let me know when yourve had a chance to
l_5   look at that (indicating)       '


L6           A.    Yes '

t7           O'    Are You readY?
1-8          A,    Yes.

1"9          O.    Exhibit 4 is an August 6,             2007   letter
20    onEberBrothers'IetterheadfromaMarkShevlin,
21,   correct?
a.t          A.    Yes.

z3            O.   His titl-e is benefits          manager?


      JACK W. HUNT & ASSOCIATES,   INC. - GLOBAL SCHEDULTNG SERVICE
                           LL20 LibertY Building
                   Buffalo, New York r42oz - Ota) 853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 77 of 132


                                                                             tb

                          D. Kl-eeberg -   RamseY     - I2/19/tg


     L            A.    Yes.

     2             O.   Do You know who Mark was        or is?
     3             A.   Yes.

     4             a.   Who    is Mark Shevlin?
     5             A.   Our benefiEs manager.

     5             O.   At Eber Brothers?
     "l            A.   Yes'

     I           O. OkaY, and the bodY of the letter
     9    indicates that ef fect'ive September l- ' 2007 you were
    10    to become a consult,ant. to Eber BroLhers at the rate
    1_1   of $10,000.00 Per month?
(
    L2           A. Yes.
    l_3          A. Was this after the        Eime     that you had
    L4    lefb Eber Brothers?
    15           A. It was right at the time'
    1"5          O. OkaY, and You were at leasE in the
    I7    process of heading down to Florida for Amerilawn?
    18             A.   Yes    -



    L9           a. What were the services that you were
    20    going to provide in return for the $L0,000'00 a
    2l    month PaYment?
    22             A.   Helping to renegotj'ate our contract          on

i
    23    our lease in Buffalo on our office'

          ,JACK   W. HUNT & ASSOCIATES, INC.      -   GLOBAL SCHEDULING SERVICE
                                1-l-20   LibertY Building
                        Buffalo, New     York 14202 - (7L6) esg-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 78 of 132


                                                                    't7

                      D. Kleeberg    Ramsey      L2/Le/18



1            Q.     Anything else?
2            A.     Working on discussing     with certain
3     suppliers our situation and helping to possibl^y get
4     a reduction of what we owed them'
5           MR. BROOK: I want to briefly note for the

6     record that this document does not have Bates
7     numbers and it does not appear to have been
8     produced bo us in this lit,igation, and accordingly,
9     we object to its use and' we'}1 certainly be
10 discussing it further later'
]-]-MR.RAMSEY:Myund.erstandingisthatitwas
12 produced. I clearly grabbed the document without
l-3 the Bates number, but we can deal with that, later.
14           BY MR.   RAMSEY:

15           O.           in Buffalo, Eber Brothers
                    The lease                                was

1-6 essentiatLy out of business or going out of
L7 business at that Point, correct?
1"8          A.     Yes.

1-9          O.          of renegotiation was
                    What type

20 contemplated given the lack of business?
2l       A. Exactly what you just said' t'he lack of
22 business, no business,       we were renegotiating or

23t'ryingtogetabetterscenariowiththecompany

      JACK W. HUNT & ASSOCIATES,       INC. - GLOBAL SCHEDULING SERVICE
                             ]-1'2O LibertY Building
                    Buf falo, New York t4202 - 01'6) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 79 of 132


                                                                     78

                     D. Kleeberg      Ramsey      1"2/1,e/),8



 t-   called Benderson DeveloPment.
 2           O. part of the consultant fee          was you were

 3    to be the point person Eo deal with Benderson?
 4           A. OriginallY, Yes.
 5           O. Who did you deal with at Benderson?
 6           A.    RandY Benderson,    the owner'
 7           O.    What was the ultimat'e      result of your
 8    negotiations on the lease?
 9           A.    They would   not reduce what we owed at
1-0   that time.
1l-          O.    So your   efforts were unsuccessful?
L2           A.    That is correct'
l_3          O.    That ulLimately resuLted in a lawsuit,
14    correct, between Benderson and Eber Brothers?
15          A. I believe so.
15           O. We can talk about that' in a minute'
L7           The discussions you had with suppliers to
18    reduce the amount that was owed, what was the
t9    result of those discussions?
20           A. I believe in the mcst part they were
2t    favorable, but I can't be sure becauge I was not
22    part of the final   arrangements

23           O.    When   you say you weren't parL of the

      JACK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING SERVICE
                         L12O LibertY Building
                 Buffalo, New York t4202 - (7L6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 80 of 132


                                                                                '79


                                  D.   K1-eeberg   -   Ramsey   - !2/1-9/tg


     l"    final arrangements, you had initial discussions
     z     with suppliers, but ultimately someone else made
     3     the final deaL for lack of a better word?
     4              A.       Yes

     5               0.      Who,      to your understanding,        made the

     6     final    deal?

     7               A.      MY as'sumPtion was         Lester Eber'
     8               A.      During the course of your involvement
     9     wit.h these suppliers, did you discuss specific
    l_0    dollar    amounts and    specific reductions?
    L1               A.      No, just the consideration of              what
(
    3,2    happened  to Eber Brothers and how important it
    l_3    woul-d be for us to get a reduction on what was owed

    l4     to   them,

    L5               O.      were you ever provided with any type of
    l6     documenL       memorializing whatever reductions the
    L7     supptiers were willing to give to Eber Brothers?
    L8               A'      No.

    l_9           0. Did you ever have a discussion with
    20     Lester or anyone else conveying to you what these
     21-   reductions may have been?
     22              A.       I    maY have'

     23                 A.   As you sit here today, do you recall

            ,lAcK   w.   HUNT & ASSOCIATES,   INC' - GLOBAL SCHEDUIJTNG SERVICE
                                      Lt2O LibertY Building
                             Buffalo, New York L42A2 - OL6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 81 of 132

                                                                         80

                          D. Kleeberg -   RamseY   - t2/t9/rg


 1        what were the discussions along those lines?
     )           A.     NO.

 3               0.     As you sit here today, you just donrt
     4    know one way   or other what, reductions, if any' the
     5    suppliers agreed to give?
     6           A.     I don'E know sPecificallY     what

     't   reductions.
     8           0.     Do You know whether   there was any
     9    reduction?
L0               A.     Yes.

l_   l-          O.     What's Ehat based   on?

t2               A.     Based on suppliers   getting back to    me


L3        saying that they had settled with Lester'
l4               O. With what suppliers do you specifically
L5        remember    advising you that they had settled     and

L6        there was a reduction?
1"7              A.   I'm trying to think' r spoke wit'h a
 18       couple of our wineries and I'm lrying to remember
 t-9      their names. I canrt recall their names right now,
 20       but t,hey had. said t,hat t'hey would talk to Lester
 2L       and then try to work out an arrangement with him'
 22               O. Yes, but you canrt remember the names
 23        as You sit here?

           JACK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING SERVICE
                              1L2O LibertY Building
                      Buffalo, New York ]-4202 - O16) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 82 of 132


                                                                                 8L

                               D. Kleeberg -      Ramsey     - L2/rg/Lg


    1               A.        I cannot at this Point' It's            been

    2     eleven years.
     3           O. Other than the l-ease renegotiation and
     4    some initial discussions you had with some

     5    suppli-ers, anything el-se that you did to benefit
     b    Eber Brothers in return for receiving $10'000'00                   a

     7    mont,h?

     I              MR. BROOK: objection               to the form'
     9              BY MR.      RAMSEY:

    10              A.        No.

    11"             A,        How   long were You a consultant
(
    t2    receiving       $10,OOO.OO      a   month?

    t-3             A'        For roughlY a Year'
    I4              O.        Sountil approximatel-y August of 2008?
    15              A.        Approximately I t'hink it went into
    l-6   December       of   2008.

    l7               a.       The discussions      that you had either
    r-8   with   Rand.y Benderson         or any of these suppliers that'
    19    you can't reca1I, did that take place over the
          entirety of that year period or were they front
     2L    loaded?
     aa              A.        TheY were more      front loaded'
     23              0.        After the initial        discussions with the

           JACK W. HUNT & ASSOCIATES,          INC. - GLOBAL SCHEDULING SERVTCE
                                      l-120 LibertY Building
                              Buffalo,NewYorkL42o2-(715)853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 83 of 132

                                                                                    82

                       D. Kleeberg -          Ramsey    -   a211'9/1'8



t_   suppliers and after the time period when Benderson
2    wasn't, willing t,o bulge, what, if anything' did you
3    do on behalf of Eber Brothers to continue drawing
4    t.he $1"0,000.00 a month            PaYment?

5                A. just stayed in contact with Lester'
                      We

6            O. At that point, iL was Lester trying t'o
 7   finalize the deals with the suppliers though?
 I               A.   UltimatelY, Yes'
 9          O.        I'm going to show you what I marked                 as

10   Exhibit 5 (indicating)          .



LL          MR. RAMSEY: I think               we'   re groing to have the
l2   same  issue, Brian. It is my understanding that
L3   t.hey were produced, but therers not a Bates number
L4   on them.
15                      Itrs not in our data baee '
                 MR. BROOK:

16          Let's note for the record that Wendy Eber
L7   presentl"y stated Ehat t'he documents were all
L8   produced.

19               THE WITNESS; Do You           want to see this?

20               MR. BROOK:     I have it'
2t               THE WITNESS: OkaY'

22               BY MR.    RAMSEY:

23               O,   oid you have a          chance   to review Exhibit

      JACK   W    HUNT & AssocIATEs,          INc. -    GLoBAL SCI{EDULING sERVrcE
                              l!20 LibertY Building
                      Buffalo, New York L4202 - OI5)                     eSS-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 84 of 132

                                                                          83


                        D" Kleeberg -     RamseY   - l2/Lg/tg


l-     5?

2               A.    Yes.

3               O' Exhibit 5 is a November 30 ' 2007 let'ter
4      to you from Mark Shevlin, correct?
 5            A. Yes.
 6            O. Itrs discussing the status of your
 7     health care    coverage?

 8            A.      Yes.

 9            O. AE of that time' You were still                covered

L0     under the Eber Brothers health insurance?
LL               A.   YEg

'J.2             O.   The content    of the letter is
                                             you had going
L3     essent,iaLly discussing what opt'ions
t4      forward?
L5               A.    Yes.

1,6              a.    Do You recalL what oPtion You

t7      ultimatelY selected?
 l_8           A. I believe I went with a Florida plan'
 L9            O. Instead of one of the COBRA Plans
 20     Lhrough Eber Brothers?
 2L              A.    Yes.

 22            O.      Do you know when your coverage through

  23    the Florida    P1-an   started?

            .]AcKw.HuNT&AssocIATEs,INc.-GT,oBALSCHEDULINGSERVICE
                              LL20 LibertY Building
                      BuffaLo,    New   York 142A2 -      O16) eS:-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 85 of 132


                                                                         B4


                           D     Kleeberg - Ramsey - t2/1-9/18


    t              A.     No, I do not'
    z               O.    Theletter indicates that at least your
             currenL coverage as of the date of that Letter
                                                              was
    2


    4        going to terminate effective 'January 1 of 2008?
     5              A.    Yes.

     6              a.    okay, and iL's your recollection as you
     7       sit here thaL you elected t'o proceed with an
             alternate option down in Florida at' that
                                                       point?
     I
     9              A. Yes, beginning in 'fanuary of 2008'
    1_0             A. The second to last' sentence of Exhibit
                                                            to use
    11       5 indicated that you would no longer be able
t   1'       your American Express card for miscellaneous
                                                            health

    L3       care expenses. Did you still have the company
    L4       credit card as of November 30' 2007?
    15              A. I do not believe I did'
    t6              O. After You 1eft' and You became a
     17      consullanL, at any time during the consultant
     L8      period, did you still have t'he company credit      card?

     l-9             A.    No.

     20              O.    Wasthere a reason or do You have a
              recollection why Mr' Shevlin is referencing
                                                          no
     2L
                                                        of 2007
     22       longer being able to use this in November
        23    if You no longer had it?

              JACKW.HUNT&AssocIATEs,INc.-GI,OBALSCHEDULINGSERVICE
                               IL2O LibertY Building
                          Buffalo,    New   York L4202 - QL6) 853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 86 of 132


                                                                            B5


                               D. Kleeberg -     RamseY    - L2/L9/I8


    l_              MR. BROOK: Objection          to the form'
    2               BY MR.     RAMSEY:

    3               A.        My assumption    is j-t   was protocol-'

                    O. Is it possible that you still- had it
                                                              at
    4
                                                              it
    5       this point given t'haE Mr' Shevlin is referencing
    6       in t,his letter?
     7              MR. BROOK: Objection to the form'

     I              BY MR.      RAMSEY:

     9              A.  It' is Possible'
    L0             O. one of the things Lhat you had used the
            card for, whatrever time period you had it fot'
                                                            one
    11
{
\
    12      of the things that you had used the company card
    r3      for was for miscellaneous health care expenses?
    L4             A. That is correct'
    15             O. Tkre expenses that we talked about on
            one of the prior exhibits t'hat you were
                                                     looking to
    L6
                                                         go onto
    t7      get reimbursed, why wouldn't those expenses
    18       the comPanY credit        card?

     19              MR. BROOK: Objection          to the form'
     20                  BY MR.   RAMSEY;

     2'J.                A.    Please restate the questrion'

     22                  O.    Sure, one of the previous exhibits
     z5      and you can       pull it out if you need Lo           was a


             JACK   W.    HUNT&ASSOCIATES,INC'-GLOBAI'SCHEDULINGSERVICE
                                      LL2O LibertY Building
                                                            (71-6) 853 -5600
                            Buf f alo, New York 14202 -
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 87 of 132


                                                                       85

                        D. Kleeberg      Ramsey      !2/Le/L8


 1    handwritten Listing of       some un-reimbursed medical

 a    expenses that Eber Brothers paid you back for' Irm
 3    wondering why those expenses didn't get put' on the
 4    company credit card that you just testified you had

 5    used for miscellaneous health care expenses'
 6             MR. BROOK: Objection       to the form'
 7             BY MR.   RAMSEY:

 I             A.   I'm not sure. I       am   not sure'
 9           A. Based on those two exhibits, it looks
10    like at least some would go on the company card and
11_   some for whatever reason wouldntt?

L2           MR. BROOK: Objection to t'he form'

13             BY MR.   RAMSEY:

T4             A.   That is true.
1-5            a.   You   didn't   PaY   the   comPanY card,

16    correct?
L7             A.   No, I did not.
18             A.   I'm going to show You what we had
19    marked   as Exhibit 6 (indicating).
20             MR. RAMSEY: I don' t know why I grabbed          t'he

2L    non-Bates one. I know T got this one, Brian'
22    sorry.
23             BY MR.   RAMSEY:


      JACK W. HUNT & ASSOCIATES, INe. - GLOBAL SCHEDUI',ING
                                                            SERVICE
                          LL2O LibertY Building
                 Buffalo, New York L42A2 - OL6) 853-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 88 of 132


                                                                                   87

                           D. Kleeberg -       Ramsey     - L2/I9/I8


1            O. Let me know when yourve had a chance to
2     review Exhibit 6.
3            A. I 'm al-l set '
 4           O. Have You seen Exhibit 5 before?
 5             A.         Yes.

 6             O.         What    is Exhibit    6?


 7             A. It's about the Pension Plan'
 I            O. ThaL's the pension benefit that you
 9    testified to in response to my question a l-ittle
10    while    ago?

l-1             A.        Please rePeat the question'
t2              O.        When we    were talking about your sources

l_3   of monthly income, one of the sources was the
t4    pension benefit'?
L5              A.        Yes.

r-6          O. Is this the pension benefit' that you
t7    were talking about?
l_8          A. Yes, iL is '
19           0. rt l-ooks like according to Exhibit 6
20    you were receiving over             $2 ' 0oO '   00 a month?

 2t              A,       Yes.

 22              o         I   wanu You   to   jumP    to the last   Page of

 23    Exhibit       6.    It's a three-page document, correct?

       ,JACK   w.    HUNT &      AssocIATEs, INc. - GI,oBAI,     SCHEDUI,ING SERVICE
                                  ttz} LibertY Buitding
                          Buffalo, New York L4202 ' OL6)                853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 89 of 132


                                                                                88

                                 D    Kleeberg - Ramsey '12/L9/L8


    I                 A        Yes.

    z                 a        The    third   Page,   there's a couPle of
                                                                   Do you see
    3        Iines for the participant's signatures
    4        those?

     5                A.       Yes.

     6                O.       Is thaE your signature on both of those
     7       lines?
     I                A.       Yes, it is'
        9              O.      It looke like t'he date is 8/22/o'l '
    10       right?
    t-1                A.      Yes.

    L2                 A.      The    top signature line        and correcE

    t-3      me if you have a different understanding -- looks
    l4       Iike itrs reguiring you to confirm that you werentL
    t_5      aware of any Qualified Domestic Relations order'
    L5       also known as a QDRO, that would attach to any
    t7       portion of your benefit' Do you see that?
    18                    A.    YES


    1"9              O. You signed that part'icipantrs signature
     20       box indicating that there was no such QDRO'
     2t       correct?
     22                   A.    Yes.
t
        23                a     Was    that accurate as of t'he time    when


                      W. HUNT & ASSOCIATES ' INC ' - GLOBAL SCHEDUIJING
                                                                        SERVICE
              ,JACK
                                     Ll2O LibertY BuiJ'ding
                            Buffalo, New York ]4202 - OL6) esf-5600
         Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 90 of 132


                                                                               B9

                                   D   Kleeberg - RamseY' 12/19/18

{
     1_       you signed it?
     2                  A.       No.

                        O.       WhY   did You sign it if it wasn't
     i
     4        accurate?
         5              A.       I was told not t'o worry about it'
         6              O.       Who totd You not to worrY about it?

         7              A.       Mark Shevlin'
         I              O.       Mr. Shevlin of Eber Brothers told       you

         9    not to worry about' it?
    10               A. Yes, that is correct'
    l_   1_          O. Did you consuLt with any counsel or
(
    T2        with anyone else wibh expertise in that area to
    1"3       determine whether or not that was an appropriate
    L4        course of action?
    l_5                 A.       No.

    I6               O. That ultimately caused                 some problems

     T7       down Lhe road, correct?

     18              A. That is true'
     19                     A.   When were   you and your wife divorced?

     20                     A.    The date here   is   what?

     21,                    MR. BROOKT You're asking       for the date of
     22        finalization?
     23                     MR. RAMSEY:    YCS.


                       W.    HUNT & ASSOCIATES,  INC. * GLOBAL SCHEDULING SERVICE
               'JACK
                                         L12o LiberLY Building
                                 Buffalo, New York 14202 - Ot6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 91 of 132


                                                                                   90


                              D, Kleeberg        RamseY   L2/Le/L8

{
    l_             BY MR.     RAMSEY:

    2              A. It was earlY 2000 '
     3           A. So as of 2A07, you were aware that your
     4    wife did, in fact, have a righE to an interest in
     5    your pension?
     6              A.       Yes.

     7              O.       Yes, but you still     signed Exhibit   6?


     I              A.       Yes.

     9           O. Who paid for your divorce attorney back
    10    in the earlY 2000s?
    1l-          A. Eber Brothers'
(
    t2           O. How is it or whY was it that Eber
    13    Brothers paid for it rabher than you paying for
    "L4   your attorneY Yourself?
    15           MR. BROOK: Obiection to the form'

    L6              BY MR.     RAMSEY:

    l7              A'Wetl, T'ester and I negotiated an
          arrangement where in I'ieu of getting an increase
                                                             in
    L8
                                                        soon to
    t9    my income, which would show obviously to my
     20   be ex-spouse, I was bet'ter off receiving a loan'
     2T          a. So thaE the monies paid to your divorce
     22    attorney were characterized as a loan?
     23                 A.    Yes.


                   W.    HI'NT&AssocIATEs,INc'-GLoBAl,scHEDu],INGSERVICE
           'JACK                    l-l-20 LibertY Building
                             Buffalo,    New   York L4202 -    (7r'6)   853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 92 of 132


                                                                           91

                             D     Kleeberg -   RamseY   - t2/Ig/Lg


    1              O.       Was   there any document memorializing
     2    that   arrangement?

     3             A'       Not sPecifical'IY on that'
     4             O.       How,   if at all, was it     documented or

     5    memorialized?
     6             A.       I don't   know'

     7             O'       Do You   Yourself have anYthing in
     I    writing discussing that         arrangement?

     9           A. I do not.
    L0             O.       Have you ever paid back whatever was

          expended on Your divorce lawYer?
t   t_1

    L2             A.       No.

    1_3            O. As you sit here today' do you have an
    l4    understanding of how much was paid on your behalf?
    15             A.       Do    I sPecificallY?
    L5             O.       Yes.

    L7             A.       NO.

    L8                 O.   Do You have a ballPark?

    t-9                A.   Yes.

    20                 O.   WhaErs    your ballpark of how much Lhe
    2L    divorce attorneY cost?
     22                A.   A couPle hundred thousand'
     23                MR. BROOK:     Objection to the form'

           JACK   W.    I{UNT & AssocIATEs,  INc. - GLoBA], SCHEDULING SERVICE
                                    L120 I'ibertY Building
                            Buffalo, New York L42A2 - oL6) esg-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 93 of 132


                                                                       92

                        D    Kleeberg - RamseY - L2/L9/LB


 1            THE WITNESST        Irm sorrY.
 2             BY MR.   RAMSEY:

 3             O.   Go      ahead. You can answer'
 4             A.   A couPte hundred thousand'
  5            O.   That was Eber Brothers paying that?
  6            A.   That is correcL.
  7            O.   Okay, and that was essentially, t'o your
  I     understanding, meant to be part of your
  o     compensation Package?
L0             A.   Yes.

t_ t_          O.   Your ex-wif e ultimatel-y sued Eber
t2      Brothers regarding the discrepancy wit'h the           QDRO'


1_3     correct?
t4             A.   Yes.

15             O.   When      do you recal-l that taking place?
L6             A.   I donrt       remember   the exact date'
1"7            O. Eber Brothers then had to pay your
L8      ex-wife her attorneyrs fees, correct?
1-9            A. That I do not' know'
20             O. Would you be surprised to learn that'
 2T     that was Lhe ultimat'e result?
 22            A. No.
 23            A. No reason to dispute that as you sit

        JACK W. HUNT & ASSOCIATES,   INC. - GT'OBAL SCHEDULING SERVICE
                            1,t20 LibertY Buii-ding
                    Buffalo, New York 1'4202 - (zfe) 853-5500
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 94 of 132


                                                                              93

                        D    Kleeberg - Ramsey - L2/L9/18


 l-   here today?
 2             A.     NO.

 3             A.     Yes, but' youtre stiIl      receiving    a

 4    pension benefit?
 5             A.     Yes.

 6             O. Tt's jusL less now that your wife or
 7    ex-wife has a Portion of !1, eorrect?
 8             A.     Yes.

 9           O. Okay, and thaL I s the $2 , l-00 . 00 that         you

L0    receive a month? Do you receive all of that or
l_L   does a portion of that go to your ex-wj'fe?
L2           A. No, I receive all of it'
r.3            A.     Are you aware of the lawsuit' that' Eber
L4    Brothers was involved in regarding the Pension
l_5   Benefit GuarantY       CorPorat,ion?

L6             A.     Yes.

L7             O.     Under underfunded      liabilities?
L8             A.     Yes.

L9             O.     How    did You become aware of that
20    laweuit?
2t             A.     Through Wendy     in our discussions as to
zz    how   this couLd potentially affect         my monthly

23    benefits.

      .lAcK   w.   HUNT & ASSOCIATES,    INC. -   GLOBAL SCHEDULING SERVICE
                                 rl-20 Liberty Buil-ding
                      Buffalo,   New   York L4202 -         (7]-6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 95 of 132


                                                                           94

                          D. Kleeberg -      RamseY   ' l2/t9/L8
f

     1-           O. Were you stil1 at Eber Brothers when
     2    you first became aware of this potential )-iabilit'y
     3    of the comPany?
     4             A.   Yes.

     5             O.   Okay, and when you reference Wendy, I
     6    assume   youtre referring to      Wendy Eber?

     7             A.   Yes.

     I             a.   So you had discussions        with   Wendy about

     9    this issue?
    l_0            A.   Yes.

    11             a.   What do you   recall discussing with
{
    t2    Wendy?

    l_3            A.        patient and we are trying to
                        'rTo be
    L4    work it ouL and it coul"d af fect you, but werre not
    1,5   reaIly sure how everything is going Eo play out'rr
    15           O. You were concerned about the impact on
    1,7   your pension benefit?
    l_8            A.   Yes.

    L9             O.   The discussions you had        wlth   Wendy,

    2A    were t,hey around     2OO7 when   you were still     at   Eber

    21"   Brothers or just left or were they later in time?
    22             A'   Both.
    23             O.   How    often do You recall having

          JACK W. HUNT 6" ASSOCIATES, INC. - GLOBAL SCHEDULING SERVICE
                             1L2O T,ibertY Building
                     Buffalo, New York t42oz - (7r6) 853-5600
 Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 96 of 132


                                                                      95

                        D   Kleeberg -   RamseY   - L2/1-9/ta


 l-    discussions with wendy in      sum and substance about

 2     what you just indicated, you know, discussing your
 3     concerns that your pension benefit might be
 4     affected?
 5             MR. BROOK: Objection       to the form'
 6             BY MR.   RAMSEY:

 7             A.   A few times.
 I             O.   A few times in tot'a1 or a few times         a

 9     year?

1-0            A.   A few Limes in total'
t-1            O.   When was      the last time you recalI      any

t2     communication    with   wendy regarding any concerns

13     regarding Your Pension benefit?
l4             A.   I would say probabl-y a year after I
15     left Eber Brothers.
16             O.   Around 2008?
'J"7           A.   Correct.
18             O.  Ultimately you received your full
19     pension and continue to receive your fulI pension'
20     correct?
2I             A.   Yes.

22            O. Do you have any understanding of the
 t?    nature of the resolution that Eber Brothers

       JACK W. HUNT & ASSOCIATES,     INC. - GLOBAL SCHEDULING SERVICE
                            'J"L2a LibertY Building
                    Buffalo, New York :-4202 - (7]-6) 853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 97 of 132


                                                                                      96

                               D.   K1-eeberg         Ramsey     12/Le/L8



     1    negotiated with          PBGC    or   GC?

     2               A,    I   know   it    was negotiated,      but I do not
     3    have an understanding of how that worked.
     4            O. Are you aware bhat Lester gave up all
     5    of hls rights to a pension benefit as part of a
     6    set,tlement so that others could continue to receive
     7    theirs ?
     8               A.    No, f do not.
     9               O.    This is the first time youtre hearing
    t-0   that    today?
    l_1              A.    Yes.
(
    L2               O.    The bottom           line is that your pension
    L3    benefit was never imPacted?
    t4           A. Yes, it was.
    1-5          O. How was it imPacted?
    L6           A. Because I wanted to take a lump sum,
    I'7   which would have put me in a much better positj-on,
    r.8   especially leaving Eber Brothers, and I was not
    t-9   al-lowed    to do that      because we were underfunded'

    20               O.     Yes, but You are still             receiving    a

    2t    pension benefit?
    22               A.     Yes.

    23               O.     Irm going to show you what werve                marked


          ,JACK   W. HUNT & ASSOCIATES, INC. - GLOBAI'               SCHEDULING SERVICE
                                LI?O LibertY Building
                           Buffalo,        New York     L42o2 -     (7]-6) 853-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 98 of 132


                                                                           9't

                          D. Kleeberg - Ramsey - a2/19/18


     l_   as Exhibit 7. TeIl          me when   yourve had a chance   Lo

     2    review that (indicati*g)        .



     3            A.    Yes.

     4            O.    A11 set?
     5            A.    Yes.

     6            a.    Have you seen         Exhibit 7 previously?
     7            A"    Yes.

     8           A, It Looks like itrs an e-mail exchange
     9    or chain with the subject line being, rrDan
    L0    Kleeberg's benef itr'   ?


    l_1           A.    Yes.
(
    L2           O. Okay, and the date i-s August. WeII,
    L3    therers one on Augusl 28, 20L4 and one on August
    I4    29, 20L4, correct?
    t-5           A.    Yes.

    16            A.    Do you    recall reaching out' t,o Wendy
    L7    Eber in 2014, August of 20L4, or thereabouts about
    18    your pension benefit?
    T9            A.    I don't reca11.
    20            A.    Do you recall having concerns about any

    2L    impact on your benefit when the          PBGC   took over the
    ,a    plan?
    23            A,    Yes.


          JACK W. HUNT & ASSOCIATES,     INC. - GLOBAL SCIIEDULING SERVICE
                               i-l-20 LibertY Building
                       Buffalo, New York L4202 ' (7]-6) eS:-5500
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 99 of 132



                                                                             98

                                   D. Kleeberg -   RamseY   'l2/L9/18


      1            a. Would Wendy Eber have been the logical
      2     person for you to reach out to to discuss those
      3     concerns?
      4               A.      Yes.

      5               O.      It tooks like    Wendy forwarded    to you a
      5     response from a Michael Gallagher on August 29,
      7     20]-4?

      8               A.      Yes.

      9               O.      Do you    recall receiving that e-mail?
    10                A.      Yes.

    1- 1_              O.     Did anything change as far as your
{
    L2      monthly pension benefit following this exchange
    13      with     WendY?

    L4                 A.     No, it did not'.
    1_5            A. So the fact that the PBGC took over the
    L5      plan dj-dn't impact you one way or the ot'her?
    17             A. No, it did not.
    18             A. I show you what Irve marked as Exhibit'
    19      g. Tell me when yourve had a chance to review that,
    20       (indicat,ittg)    .



    2T                 A.     Ves.

     22                a.     ReadY?

     23                A.     Yes.


            JACK W. HUNT & ASSOCIATES,        INC. - GLOBAL SCHEDULING SERVICE
                                      lL2O LibertY Building
                              Buffalo, New York L4202 - (7L6) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 100 of 132


                                                                                  99

                          D. Kleeberg - Ramsey - t2/L9/18


     1-            O.   Have you seen      Exhibit 8 previously?
     2             A.   Yes.

     3             O.   ft, looks Like that j-s an e-mail           from

     4    you to Lester Eber -on December        l-7
                                                       '   2007?

     5             A.   Yes.

     6             O. You got under your signature block the
     7    t.itl-e with Amerilawn. At that, point, You were down
     I    in Florida with the new business?
     9             A,   Yes.

10                 O.   The subj    ect l" j.ne, is    'tBenderson lease,
                                                                             rl




l_   t-   correct?
t2                 A.   Yee.

13               O. Was this one of the outreaches you                 were

t4        doing in reburn for the $L0,000.00 a month
L5        consulting fee?
15                 A.   Yes.

L'1              O. Youlre ref erencing a ,Ief f , which             werve

l_8       been calling Randy. I assume Randy is Randy
19        Benderson?

20                 A,   Yes,

2T                 A,   Who  is Jeff that you're referencing?
22                 A,   ,Jeff was our sales rep that negotiated
23        the original-   l-ease.


          ,JACK   W, HUNT & ASSOCIATES, INC.          -    GLOBAL SCHEDULING SERVICE
                                LL2O LibertY Building
                        Buffalo, New York L4202 - (716) eS:-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 101 of 132


                                                                                     r"0 0


                              D. Kleeberg -   RamseY   - L2/L9/18


    1             O.     Do you recaLl reaching        out to    Randy

    2     Benderson    either that, day or the following          morning?

    3             A.     Yes.

    4             Q.     What do You    recalL from that
    5     conversation?
    6             A.     That Randy referred me back to Jeff'
    7             Q.     To do what?
    I             A.     To see if bhere was anything he           was

    9     willing to    do.

    LO            O.     Ultimately Benderson wouldnrt buIge,
    1-1 correct?
(
    12          A.       That is correct.
    1,3           O.     Do you know the      ultimate resolution of
    14 the dispute between Eber Brothers and Benderson?
    L5        A. No, f do not.
    76        A. Do you have an understanding that Eber
    l7    BroEhers was forced       to pay some sum of     money?

    18            A.     Yes.

    lg            A.     Do You have an idea      of   how much?

    20            A.     No, I do not.
    2t            A.     Do you have a      ballpark idea of      how

    22    much?

    23            A.     NQ,    I do not'

          JACK W. HUNT & ASSOCIATES,       INC. - GI'OBAL SCHEDUIJING SERVICE
                                   1120 LibertY Building
                        Buf f aIo, New York     t4202 -         (73'6)   853 -5500
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 102 of 132


                                                                              10x

                               D. Kleeberg -    RamseY   - t2/t9/18


    L               A.       Do You know how manY Years were

    2     remaining on the lease at the time?
    3               A.       Not specificallY'
    4               O.       Do you remember what    the monthly      Lease

    5     payment was?

     6              A.       NO.

     7              O.        of thousands of dollare
                             Hundred's

     I    remained on the lease? Is that fair?
     9           A. I couldnrt answer that''
    L0           O. Yes, but you weren't able to negotiate
    11    a resolution with Mr. Benderson?
(
    t2           A. No, I wag not'
    13           O. Prior to departing Eber Brothers or
    t4    during t,he t'ime that you were a consultant at Eber
    15    Brothers, do you recall any titigation or
    16    Ehreatened. lit,igation between Eber Brothers and a
    17    company known        as    D4?

    18                  A.   D4?

    1"9                 o.   D4.

    20                  A.   NO.

    2L                  O.   The same question     with respect to     a

    22    company known            as Wolf or Wolf Concepts'
    23                  A.   Litigation with     WoLf?


                   W.    HUNT & ASSOCIATES,  INC' - GLOBAL SCHEDULING SERVICE
           'IACK                     lL2O LibertY Building
                             Buffalo, New York ]-4202 - (71"6) 853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 103 of 132


                                                                                l.02

                            D. Kleeberg -   RamseY    - L2/1'9/1'8

{
    l_            O.    Litigation or threatened titigation'
    z             A.    Could you describe Wolf Concepts?
    3              O,   Wet1, I'rl asking You'
    4              A.   No.

     5            A. So if you have a recollect'j'on of them
     6    or litigation, that's mY question'
     7            A. No, rlo, no.
     I            O. AII right, do you recall any litigation
     9    or threat.ened titigat,ion between Eber Brothers           and

    10    the Harris Beach law firm?
    1L             A.   Do    I recaIl?    No'
(
    T2             O, Any knowl-edge or recoLlection of any
    13    litigation between Eber Brothers and Harris Beach?
    L4             MR. BROOK: Objection to the form'

    1_5            BY MR.   RAMSEY:

    1-5            A.   At Ehat time?
    t7             o.   Yes.

    L8             A.   No.

    19             O.   Subsequentl-y have you learned about any

    20    litigation between Eber Brothers and llarris           Beach?

    2T             A. Yes.
    22             a. How did You learn about that?
t   23             A.   Through discoverY'

          ,JACK   W. HUNT &   ASSOCIATES   , INC. -   GTJOBAIJ SCHEDULING SERVICE
                                L1'zO     LibertY Buil-ding
                        Buffalo, New      York L4202 - (7t6)         853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 104 of 132


                                                                                  103

                                D. Kleeberg - Ramsey - t2/I9/18


     l_           O.          Through    this    case?

     2            A.          Yes.

     3                Prior to this case being commenced' any
                      0.
     4    knowledge of the Harris Beach lawsuit?
     5                A.      No.

     6                O.      White at Eber Brothers, any         know3'edge

     7    of litigation or threatened litigation                 between Eber

     8    Brothers and the teamsters?
     9                A.      Please rePhrase that' again'
    10                A.      Sure, the       6ame   quest'ion that f rve asked

    l_L   about, t,he other          entities,    my   last couple of
    t2    questions were the subject of any knowledge of
    l-3   litigat,ion or threatened' litigation               between Eber

    t4    BroLhers and t'he teamsEers '
    1"5               A.      Litigation? Not negotiations?
    t6    Litigation, right?
    L7            0. LiEigation or threatened litigation
    18    that there was negotiation to avoid litigation'
    19    thatwouldbeencompassedbyt'hreat'enedlitigation.
    20          MR. BROOK: objection to the form'

    2L                BY MR.        RAMSEY:

     zz               A.       No.

I
     23               O.       No knowledge       of any dispute with the

           JACK   W        HI'NT & AssocIATEs, INc ' - GLoBAL SCHEDUI,ING SERVICE
                                        l-LzO LibertY Building
                               Buffalo, New York t4202 - O16) es:-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 105 of 132


                                                                               104

                            D. Kleeberg -   RamseY   - 12/!9/1'8


L      teamsLers while you were          at Eber Brothers?
2               A.        Yes.

 3              0.        V{hat do you   recall as far as a dispute
 4     with t,he teamsters?
 5             A. Potential strike'
 6             a. What ro1e, if anY' did             You have j'n

 7     addressing that'?
 I               A.       Discussions with the manager in our
 9     warehouse      '

1_0              O.       What,type of discussions did you have?
t-L              A.       The benefits of not going with the

t2     teamsters.
13               O.       What tj-me period are we    talking   here?

1"4              A.       gack in probably in the middle to late

l-5    l"990s, somewhere in that neighborhood'
t6             A. As part of your discuesions wiLh the
1-1    manager,       did you have discussions with Lester about
1_8     the status of        what' was going on?

 l_9                 A.    Yes.

 20                  O.    What do you    recall discussing with
 2l     Lester?
 22                  A.    updabes'

 23                  O.    What do you recal-l Lester saying       to   you


        .]ACK   W.    HUNT&AssocIATEs,INc.-GI,oBALSCHEDUI,INGSERVICE
                                  LL2O    LibertY Building
                          Buffalo, New    York L4202 - O16)         853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 106 of 132


                                                                                   105

                                      D. Kleeberg     Ramsey   t2/te/t8


     I     or you saying to Lester as far as the strategy for
     2     trying Lo address this?
     3            A. To continue to explain what we do for
     4     them.

     5                   O.         Give me an examPle' What tYPes of
     6     things would you convey that you would do for them?
     7            A. The benefits we offer them and the way
     I     t.hey have been treated               '


     9                   O.         WhaE    was the ultimate resolution of

    l-o    t,hat.?

    l-1                  A.         TheY did not go on strike'
(
    L2                   O.         Did this happen once or multiple      times?

    13                   A.         Yourre going to need to rephrase that'
    14             O.               Sure, the discussions that you had to
    15     avoid a strikef was that a one time occurrence or
    3"6    were t.here multiple t'imes where a strike was
    j.'1   threatened?
    18                       A      With me one time.
    L9                       o       Are you aware of other times that
     20     someone              else had to deal witn --
     2L                      A       Yes.

     22                      o       (ConLinuing) at Eber Brothers?

     23                      MR     BROOK: Remember    to let him finish   t'he



            'JACK
                     W   '       HUNT&AssocIATEs,INc.-GIJoBALSCHEDULINGSERVICE
                                            IL2O LibertY Building
                                   Buffalo, New York :.4202 - OL6) 853-s600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 107 of 132


                                                                                     105

                          D. Kleeberg          Ramsey        1"2   /   Le   /18



 1      question.
 2               THE WITNESS:        Oh, Irm sorrY'
 3               BY MR.   RAMSEY:

 4               O.     Was   that   bef ore   or   af   t'er the instance
  5     in which You dealt with it?
  6            A. Please restate the question'
  7            O. Sure, You just indicat'ed that there
  I     were multip3-e timesthat a strike was threatened'
  9     You were only tasked with dealing with that' one
l_0     occasion. On those other occasions' did those
t_ l_   occur before the time that you were involved or
I2      after the time that you were involved?
1_3               A.     Before.
I4             O. Do you know who dealt' with it those
l-5     times on behalf of the comPanY?
L6             A. A Mr' Michael 'Ieziorski'
 L7     ,I-E-Z-I-O-R-S-K-I     '


 1_8           O. Do you know whether there was ever a
 19     strike in those previous occasions?
 20            A. I don't recall' I don't believe so'
 2L            A. Do you recall playing any role in those
 22     previous instances j-n which a strike was
 23      threatened?

         ,IACK   w.   HUNT & ASSOCIATES, INC. - GLOBAL SCHEDUT',ING               SERVICE
                                 1L2O LibertY Building
                        BuffaIo,NewYorkL42O2-(71-5)853-5600
        Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 108 of 132


                                                                                      ]-07

                                    D. Kleeberg -   Ramsey   - 1"2/t9/t8
I




        L              A.       No.

        2              O.   I'm going to show you three exhibits'
         3    g , l-0 and L1-, and I ' 1l ask you questions about all


         4    of them (indlcating).
         5             A. Sure
         6             O. Let me know when you've had a chance to
         7    revlew all Llrree.
         I                 A.   I   have.

         9                 O.   We    touched on a moment ago about

        L0    certain loans that Eber Brothers made to you?
        1l_          A. Yes '
    (
        T2           O. Do You recaLl that questioning?
        1-3                A.   Yes, Yes'
        t4                 O.   Exhibit g, have you seen that before?
        15                 A.   This is all Exhibit g (indicating) ?
        L5                 o.   No.

        L7                 MR. BROOK:       This Page (indicatitg)   '

        L8                 BY MR.     RAMSEY:

        t9                 A.    Yes.

        20                 A'    is Exhibitr 9?
                                 What

         2L                The l"oan with the interest' rate to be
                           A.
         22    paid annually in full by December 31 and it looks
         23    like    2000.


               .JACK   W    HuNT&AssocIATEs,INc.-GT,oBAIJSCHEDUI,INGSERVICE
                                        ll2} LibertY Building
                                Buffalo, New York t4202 - (716)            853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 109 of 132


                                                                          108

                     D. Kleeberg - Ramsey - L2/t9/1"8


1-           O.    When    you say "the loanrt' Exhibit 9 is

2     entitled PromissorY Note, correct?
 3            A. Yes.
 4           A. You were Promising Eo PaY to          Eber

 5    Brothers the sum of $15'000'00?
 6           A.     Yes.

 7           0.     What was      the $l-5,000'00 loaned to   you

 8    for?
 9           A.     I believe it was for      my sonrs college

L0    education.
l-1          O.     OkaY, and is

L2           A.     His education'
1"3          O. Irm sorrY'
t4           Is that your signature t'hat appears on the
15    bottom of Exhibit'     9?

L6           A.     Yes.

T7            O.    The date      of the Promissory Not'e is
1-8   September    27,   1-999, correct?

19            A'    YCS.

 20           O.    Wasthis one of mult'iple loans that you
 2L    had taken from Eber Brothers or was this the first?
 22           MR' BROOK: Objection t'o the form'
 23           MR. RAMSEY: That was poorly asked' Let me

       .JACKw.I{UNT&AssocIATEs,INc.-GLoBALSCHEDUI.INGSERVICE
                            1L2O      LibertY Building
                    Buffalo' New      York 14202 - O16)        853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 110 of 132


                                                                            109

                        D   Kleeberg - RamseY - t2/I9 /I8


 L    strike thaL.
 2             BY MR.   RAMSEY:

 3             O.    Exhibit g, is this the first loan that
 4    you took from Eber Brothers?
 5              A.I donrt recall'
 6           O. Do you recall executing a document
 7    similar to Exhibit 9 entitl-ed a Promissory Note           on

 I    more than one occasion for either a different
 9    amount, a different date or different payment
1o    terms?

11              A.   Not necessarily the way Lhis looks      '

1,2             a.   Do you reca1l executing     other   documents

1"3   memorializing in      some way   loans that Eber Brothers
T4    had made to You?
l_5             A.   Yes.

L6              O. Let's look aE Exhibits 10 and l-1'
I7    Exhibit LO first, is Exhibit 1-O in front of you?
18           A. Yes '
L9           O. That is an August L1-, 2003 letter to
2A    you from John Ryan of Eber BroLhers' correcL?
2L              A.   Yes.

22              O. Ib indicabes on Lhe second paragraph
 23    that, rrAccording to our records' bhe balance at May

       ,JACK   W. HUNT & AssocIATEs, INc. - GLoBAL       SCHEDULING SERVICE
                             L12O l,ibertY Building
                     Buffalo, New York L4202 - 016)              853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 111 of 132


                                                                                110

                           D     Kleeberg - RamseY - l2/L9/L8


l-    31, 2003 was #279,257.35,n correct?
2             A.       Yes.

3             Q.       Is it your understanding t'hat that               was

4theamountofmoneythatyouowedboEberBrothers
5 for loans they advanced as of that date?
5             MR. BROOK:           Objection to t'he form'
7             BY MR' RAMSEY:

I             A.       In lieu of        mY   salarY, Yes'
9             O.       What do You mean bY that?

10            A.       This I think I stated that before
L1 earlier.
L2            O'       When      you were talking about you
13 received        some amount       per month as part of a loan?
14            MR. BROOK:           Objection to the form'
]-5               BY MR.   RAMSEY:

16                A.   I received loans over a period of time
17    in lieu of increasing              my sa3'ary'

l-8               A.   Underst'ood,        but the     #2'19'   000'00 figure

lghereonExhibitl.o,isityourunderstandingthat
20 was the amount that you owed from these loans as of
2L that date, August 11, 2AO3?
22        MR. BROOK: Objection to the form'

23                BY MR.       RAMSEY:


      JACK   W.    HUNT & ASSOCIATES,    fNc. - GLOBAL SCHEDULING SERVICE
                               t3'2} l,ibertY Building
                       Buffa1o, New York L4202 - (71-6) 853-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 112 of 132


                                                                           111

                           D    Kleeberg - Ramsey - l2/L9/I8
r"

     l-             A.   Yes.

     2            O. Your signature appears on the bottom of
     3     Exhibit 10, correct?
     4              A.   Yes.

     5            O. Okay, and Ehe lasb paragraph of the
      6    letter indicates that if you had any exceptions,
      7    essentially any disagreements, that you should
      I    bring iE to their at,tention, correct?
      9           A. Yes.
     10           a. Do You recall ever bringing anY
     11    exceptions or any disagreements to the attention of
L    t2    Mr.   Ryan?

     L3             A.   No.

     L4             O.   I will have you turn to Exhibit LL now'
     15             A.   Yes.

     L5             O.   A very simiLar Letter to Exhibit 10'
     L7    correct?
     L8             A.   Yes.

     l_9          0. It's just approximateLy a year later or
     20    exactly a year later, Aug:ust 11, 2004, right?
     2L           A. Yes.
     22           O. At this Point, the balance of Your
     23    loanE is indicated lo be $339,A65'73?

           ,JACK   W. HUNT & ASSOCIATES, INC.   -   GLOBAL SCHEDULING SERVICE
                                 l.tz} LibertY Building
                         Buffalo, New York t4202 ' (7L6)        853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 113 of 132



                                                                   Lt2
                        D. Kleeberg - Ramsey - L2/1'9/18


1              A.   Yes.

2              Q.   Okay, and you signed off at the bottom
3attestingtotheaccuracyofthatst'atement?
4          A. Yes.
5          Q. Do you recaLl the total amount owed at
 6    the time of Your deParture in     2007?

 7           A. No.
 I             MR. BROOK: Objection     to the form'
 9             THE WITNESS: SorrY.

].0            BY MR.   RAMSEY:

L1        A. Did you ever pay any of these monies
12 back to Eber Brothers?
l-3       A. No.
L4        A. After you ]-eft Eber Brothers, You began
15 collecting the $1-0,000.00 a monLh consult'ing fee,
L5 correct'?
L7         A.       Yes.

1-8            O.   Is    my understanding   correct that   any

L9 obligations you might have had to repay these loans
20 was diScharged as part of your bankruptcy in 201"0?
2L        MR. BROOK: Objection to the form'

22             BY MR.    RAMSEY:

23             A.    I donrt know'

      ,JACK   W. HUNT &    ASSOCIATESINC. - GLOBAL SCHEDULING SERVICE
                                   '
                            1-120 LibertY Building
                    Buffalo, New York 1"4202 - Ot6) 853-5600
        Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 114 of 132



                                                                            113

                                  D" Kleeberg - Ramsey - Iz/Lg/LB
I




         1            O.      As You siL here t'odaY, is it Your
         2positionoryourunderstandingthatyoustlllowe
         3 this money to Eber Brothers?
         4             A.     No.

         5             Q.     Was     that discharged as part of your
         6     bankruPt.cY?

         7             A.     I   wouLd have   to look at   my records'

         8          Q. okay, but as you sit here today' yourre
         gcertaint,hat'youneverpaidanyofthatback?
        L0             A.     Yes '

        l-l-           MR. RAMSEY:        Off the record'
    (
        1-2(Whereupon,anoff-the.recorddiscussionwas
        L3 held. )
        14             BY MR.     RAMSEY:

        15             0.     You're ready to continue, Mr'       Eber?

        16             A.     Sure.

        17             a.     I asked you a number of questions about
        l.8litigat'ionthatyoumayormaynothavebeenaware
        lgof.oneoft'hequestionslaskedwasWolforWolf
        20     ConcePts'
        2l             A'     Excuse     me?

        22             a.     One     of the questions I asked   was Wolf

         23orWolfconceptsandyouweren|tsureaboutthat

               JACK W. HUNT & ASSOCIATES,     INC. - GLOBAL SCHEDULING SERVICE
                                      Lt2O LibertY Building
                              Buffalo, New York 14202 - (7]-6) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 115 of 132


                                                                       114

                      D    Kleeberg - Ramsey' !2/1-9/m


L    one      Were you aware    of a dispute with the   Petrogen

2    Vodka?

3              A.   With Petrogen?
4              0.   Yes.

5              A.   Patron?

6              O.   Petrogen.

 7             A.   Petrogen Vodka, Do'
 I          O. So in Your t'ime at Eber Brothers'
 9   you're not aware of a di'spute, litigation or
L0   threatened litigation with a entity known as
11   Petrogen Vodka?
l2             A.   NO.

13           O. The Benderson litigation we talked a
L4   litt1e bit abouE, do you have an understanding
L5   whet,her the ultimate resolution was paid by the

16   company    or by Lester individuall'y?
L7             A. I do not know'
18             O. Tf I tol-d you that Lester paid that
L9   settlement himself, any reason to dispute that?
20             A.   No.

2t             O.   With respect to t'he lawsuit regarding
22    the pension Benefit Guaranty corporation, if I told
23   youthatLesterforewent$1.5millioninbenefits,

      ,JACK   W. HUNT & ASSOCIATES, INe.    -   GLOBAL SCHEDULING SERVICE
                             t1'2} LibertY Building
                    Buf fato, New York 1'4202 - O16)        853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 116 of 132


                                                                                 11"5

                             D. Kleeberg - Ramsey - lz/l.g/tg


     l_   any reason Eo disPute that?
     )             A.    Please repeat that.
     3             0.    Sure, the resolution with the         PBGC,     if
     4    I told you that Lester forewent $1.5 million in
     5    benefits, woul-d that surprise you? Do you have              any

     6    reason to dispute that?
     7             MR. BROOK: Objection       to the form.
     I             BY MR.    RAMSEY:

     9             A.    That he Paid directlY to?
    10             O.    He     either paid or waived his right' to
    l-L   future pension benefits.
(
    1-2          MR. BROOK: It's the          same   objection.
    l-3            BY MR.    RAMSEY:

    L4             A,    WouLd     that surPrise   me?

    L5             a.    Yes, or do you have any reason to
    16    disput,e it?
    L7             MR.   BROOK: Objection      to the form.
    l-8             BY MR.   RAMSEY:

    19           O. That's the better question' Let's go
    20    with that. Do you have any reason to dispuEe it?
    21,             A.    NO.

    22              O.    Let me show you what Irve had marked            as

    23    Exhibit l-2 for identification.          Let me know    when


          ,JACK   W. HUNT 6. ASSOCIATES , INC. - GLOBAL       SCHEDULING SERVICE
                                 1l-20 LibertY Building
                         Buffalo,    New   York I42O2 -       (7tG)   853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 117 of 132


                                                                   r.15

                     D. Kleeberg      Ramsey       L2/Le/18



1-   you've had a chance to review that (indicatitg)           '

2             A.   okaY.

3             O.   Have You seen   Exhibit L2 before?
4             A.   Yes.

 5          O. That is an e-mail from          September l-,

 6   2OOg to Lester from You, right?

 7            A.   Yes.

 I          O. What was the purpose of you sending
 9   that e-mail to Lester?
10          A. Lester had reduced my consulting fee
1L   substantially and I was in a position where f
T2   needed   to ascertain a job and my belief was to
13   revisiL the Southern possible opportunity and I
L4   needed -- or I didn''t need -- I was hoping that

L5   Lester would call them on my behalf       '

L5          O. So t,he discussion that you had wit'h the
t7   principals of Southern back in 2007 about coming
18   aboard, you wanted to resLart those discussions?
t9            A.   That is correct.
20            O.   Okay, and the date of this e-mail of
2l   2OOg, You were  stil1 receiving a consulting fee?
22            A,   Not at the level that f had before'
23            O.   What level was it at this Point?

     JACK W. HUNT & ASSOCIATES,    INC. - GLOBAL SCHEDULING SERVICE
                           tl2o LibertY Building
                   Buffalo, New York L4202 - (776) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 118 of 132


                                                                            TT7

                            D. Kleeberg -   RamseY    - L2/L9/18


 1               A.     I believe it    was reduced down       to   about

 2     6,500.
 3             Q. This is essentially two years after you
 4     had left Eber Brothers though, correct?
 5             A. That j-s correct'
 6             Q, Okay, so your testimony earlier that it
 ?     wag about      a year thaf. you received Ehis consulting
 I     fee, that      was   a little   light?
 9               MR. BROOK: Objectj-on          to the form'
].0              BY MR.     RAMSEY:

l-l-             A.      that. Please say that again'
                        Say
12               MR. BROOK: When did you receive it, the

l-3    date?
14               BY MR.     RAMSEY:

1-5         O. You received it for at least two years
1-6 and nOt a little over a year Like you previously
L7 t,estif ied, correct?
LB          MR. BROOK: Objection to the form'

19               BY MR. RAMSEY:

20               A.     Yes.

2L               O.     You were asking     in Exhibit 12 that
22     IJesEer continue bhat consulting fee paymenb,
23 correct?

       ,tAcK    w.   HUNT 6. ASSOC]ATES,  INC. - GLOBAL SCHEDULING SERVICE
                                 l-l2} LibertY Building
                        Buffalo, New York ].4202 - (7]-6) sss-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 119 of 132



                                                                    118

                        D" Kleeberg   Ramsey   1"2   / t9 /L8



 1            A.     Yes.

 2           O. You indicated that you donrt want it' to
 3    come directly out of his pocket. Why did you write

 4    that?
 5            A.     At t,his time, he was negotiating with
 6    employees that he had signed personal contracts
 7    with and I wanted Lester to comply with ottr
 I    discussion, our original discussion, when I left
 9    Eber Brothers that the monies that we negotiated on
l-0   for      f left would be continuous to help me get
            when
11    a fresh start, and I wanted it to come out of our
L2    corporation.
l_3          O. When You say t'the monies Lhat we
l4    negotiated", is that the $1"0,000.00 consulting fee?
l-5          A. That. is correct.
r_6          O. Were you aware that Lester was paying
1"7   other members of your family ouE of his pocket for
18    various items
19            A.     Yes.

20            O.     (Continuing) and you didnrt want his
2L    generosity to be taken advantage of? Is that fair?
22          MR. BROOK: Objection to the form'

23             BY MR,   RAMSEY:


      .]ACK W. HUNT & ASSOCIATES, INC. - GLOBAL SC}IEDU]'ING SERVICE
                           LL2O LibertY Building
                  Buffalo, New York L4202 - OL6) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 120 of 132


                                                                       l_r_   9


                            D. Kleeberg     Ramsey     12/re/L8


1                  A.   No.

2            Q. No? When you say you didnrt want it to
3     come out of his pocket, you didnrt want him to

4     incur t.he expense PersonallY?
 5            A. Yes'
 6            Q. In the last sentence of your e-mail you
 7    wriLe, 'rI might he Lhe only one outside of yourself
 8    who truly appreciates what we had. "            What were you

 9    referring to there?
10                 A.   When   Eber Brothers was successful and
lL    we were doing wel-l,        it provided   my   family with   a

L2 very nice living.
13                 O.   The downturn      in the market changed
t4    t.hat?

l-5                MR. BROOK: Objecti-on t'o     the form'
1-6                BY MR.   RAMSEY:

L7                 A.   No.

l-8                O.   Southern Spirits coming in didn't
L9    change the performance          of Eber Brothers?
2a             It did, buL that was not t'he downturn'
                   A.
2l        O. Okay, but the downturn happened as a
22 result of Southern coming into the market, correct?
23        MR. BROOK: objection to the form'

      .TACK    W    HUNT & ASSOCIATES,   INC. - GLOBAL SCHEDULING SERVICE
                                 IL2O LibertY Building
                        Buffalo, New York t4202 - (-lL6) 853-5500
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 121 of 132

                                                                           120

                         D. Kleeberg      Ramsey     L2/te/Le


 1_             BY MR.   RAMSEY:

 2              A.   No.

 3              O.   You testified,      I think, earlier this
 4    morning that when Southern came in that they
 5    essentiall-y wiped out Eber Brothers?
 6              A.   That, is correct.

 7              A.   How    long did you continue to receive
 I    the consutting fee after the date of Exhibit 10 or
 9    Exhibit12,excuseme,asSeptemberof2009?How
l_0   long did you conEinue to receive the consulting
1l_   fee?
L2              MR. BROOK: Objection to the form'

l-3             BY MR.   RAMSEY:

L4              A.   Wel1,     YOU   stated here almost      what

L5    a year and a half, two years, a year and a half'
T6           O, Did you conLinue to receive it after
I7    September, 2009?
18              MR. BROOK: The date of his e-mail'

19              BY MR.     RAMSEY:

20              A.    No.

2t              O.    So your request to Lester that you

 22   continue Lo receive Lhe consulting fee that you
 23   made in the body of this e-maiI, that was

       \TACK   W. I{UNT 5. ASSOCIATES, INC.    -   GI'OBAL SCHEDULING SERVICE
                             lLzo LibertY Building
                     Buffalo, New York L4202 - (71'5)           853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 122 of 132

                                                                    L2l
                       D. Kleeberg     Ramsey   t2/Le/ag


 L    essenLiallY rejected?
 2           MR. BROOK:     Objection to t'he form'
 3           BY MR.    RAMSEY:

 4           A.   Yes.

 5           0.   So  it's Your recol-lection and
 6    understanding that subsequent to this e-mail that
 7    you received. no additional payments as a consult'ing
 I    fee?
 9           A.   No, I don't believe I did'
10           O.   Yourre not sure one way or Lhe other?
1l-          A.   I don't believe that I did, ro, no'
a2           O.   No, You're not sure?
1-3          A.   No, T donrt    I don't    I did not get
L4    any more consulting fees.
1"5          O.    I   show you what werve had marked as

l_5   Exhibit 13 for identification. Let me know when
L7    yourve had a chance Lo review that (indicatitg) '
t_8          A.    OkaY.

L9           O.    Have you had      a chance to review Exhibit
20    L3?

2a           A.    Yes.

22            MR. BROOK: Note again       for the record just   a

 23   sLanding objection to the exhibits ]-acking Bates

      JACK W. HUNT & ASSOCIATES,   INC. - GI'OBAL SCHEDULING SERVICE
                           LL20 LibertY Building
                  Buffalo, New York :.4202 - (7L5) 853-5600
       Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 123 of 132


                                                                           ]-22

                              D. Kleeberg        Ramsey    t2/Le/a8


        L     numbers, but you can Proceed
        2            BY MR.   RAMSEY:

        3            O.   Have you seen        Exhibit 13 before?
        4            A.   Yes.

        5            O.   Exhibit,   13      is an e-mail from you to
        6     Lester dated October      9,   2009, correct?
        7            A.   Yes.

        I            O.   What was the purpose         of this e-mail?
        9            A.   f was looki-ng for to start on my own
       L0     back in the liquor industry and I needed to acquj-re
       1_L    a supplier. Lester recommended that f get a hold
       T2     of a Manny Bergeron who was in charge of Camus
       l-3    Cognac and to fo1low up with him to see if f could

       L4     work out some kind of deal '
       15            O. So you were reaching ouL to Lester for
       L5     some help in initiating this contact?

       L7            A. That is correct. That is correct.
       18            O.    In fact, Lhe first sentence writes,
       t9     ilThank you again for your help, support and

       20     guidancer'r correct?
       27,           A.    Yes.
       .).)
                 O. Was that not just for t.his Particular
       23 ask but the time that you spent with Eber Brothers?
''-_
              JACK W. HUNT & ASSOCIATES, INC. - GLOBAL SCHEDULING SERVICE
                                  l-LzO LibertY Building
                         Buffalo, New York L4202 - (7L6) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 124 of 132



                                                                               t23
                            D. Kleeberg -      RamseY   - Iz/l-g/Lg


 l_                A.     No, for this specific help that Lester
 2    gave me.
 3                 O. hetp, support and guidance that you
                          The

 4    referenced is limited to this particular issue with
 5    Manny?

 6                 A.     Yes.

 7                 O.     You wriEe, rrf canrt tell you enotlgh how
 8    much    it   means    to me,tr and the nexg sentence is,
 9    rrYou have always been            there for   me and my   family'
l-0   I will never forget that. " ThaE relates                more

l-1   broadly to your time at Eber Brothers?
L2                 A.     Yes.

13                 O.     Were you     able to get in touch with
L4    Manny?

L5                 A.     Yes.

L6                 O.     Okay, and ul-timately was that the
L7    cognac company             that you went' to work for for       some

18    period of         t.ime?

19                 A.     Yes.

20                 O.     That was facil-itated in some way by
21    Lester?
22                 A.     Yes.

23                 A.     You were appreciative       of Lest'er for

      ,JACK   W. HUNT & ASSOCIATES, INC. - GLOBAL               SCHEDULTNG SERVICE
                            L1-20 l,ibert'Y Buii-ding
                         Buffalo,     New   York t4202 -      (716) 853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 125 of 132


                                                                                L24

                            D. Kleeberg -       RamseY   - t2/1-9/Lg
t


     1    doing that?
     2             A.     Yes.

     3            A. Let me show you what we have marked as
     4    Exhibit. 14. Le! me know when yourve had a chance
     5    to review that (indicati*g).
     6             A.     Okay, Yes.
     7             O.     Yourve Feen Exhibit l-4 bef ore?
     I             A.     Yes.

     9             O.     You were again reaching        out to Lester
    i-0   for   gome   assistance for facilitating        an

    1L    introduction?
    l2             A.     Through, Yes, through my supplier            ,John

    l_3   Chappe11.

    L4             a. Specifically ,John Chappell is sending
    L5    an e-mai-l? Exhibit L4 is an e-mail from ,fohn
    16    Chappell to Lester CCing you dated December 9, 20L3
    L7    with the subject line of, "Referral- to
    I8    Constellation,'r correct?
    19             A.     Yes.

    20             O.     Who    is   'John ChaPPell?
    2L             A.     .fohn Chappell      is the owner of    PaQui

    22    Tequila Holdings.
    23              O.    He was reaching       out to Lester?

          ,JACK   W. HUNT & ASSOCIATES, INC. - GLOBAL           SCHEDULTNG SERVTCE
                                1120 Libert,Y Building
                         Buffalo,      New   York t4202 -      (7L6) Ass-5600
     Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 126 of 132


                                                                          125

                            D. Kleeberg -    RamseY   - I2/t9/L8
{l


      1             A.    Yes.

      2             O.    What was the purpose   of the ouEreach?
      3             A.             to associate himself with a
                          John wanted
      4    major supplier that had a void j-n the tequila
      5    industry and was hoping that they would take him on
      6    and help him    with dist'ribution.
      7           A. Based on the signature block AT the
      8    bottom of Exhibit !4, it looks like you were VP of
      9    sales of PaQui Tequila aE that point?
     l-0             A.   Yes.

     L1              O.   Okay, and was Mr. Chappell reaching out
     1"2   to Lester at Your suggestion?
     13          A. No.
     1,4             O.   He was independently reaching      out to
     L5    Lester?
     I6              A.   No, he had asked me if it would be all
     t7    right for him to reach out to Lester.
     t-8          A. Okay, so he knew your relationship            wiLh

     L9    LesLer
     20              A.   Yes.

     21              O.    (Continuing) and he checked with you to
     22    make   sure that it was   okaY?
I
     23              A.   Yes.


           ,lAcK W. HUNT 6. ASSOCIATES, INC.  - GLOBAL SCHEDULING SERVTCE
                                1L20 LibertY Building
                          Buffalo, New York L4202 - Ote) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 127 of 132



                                                                      L26

                      D. Kleeberg -     RamseY   '   1'2/L9/Lg



  t-           O.   Did you have any objection to him doing
  2     so?

  3            A.   No.

  4            O. Were you hopeful t'hat Lester might            be

  5     able to facilitate what ,John was seeking here?
  6            A.   Yes   '

  7            9.   Ultimately that didntt       worl<   out or did
  8     ir,?
  9            A.   No, it did not.
10             a.   WhYdidn't it work out'?
1- 1-          A.   ConsteLLation did not need a start-up
L2      company to develop anot,her tequila.
l_3            9. So Lester trled to facilitate
t4      something, but Constellation wasn't interested?
1_5            A.   That is correct'.
l6              0. I show you what werve marked as Exhibit
17      j-5. It,s a two-page document (indicatitg)         .



1"8             A. A11 right.
1_9            O,   Ready?

20             A.   Yes.

21             a.   Have You seen   Exhibit L5 before?
22             A.   Yes.

23             a.    It looks like an e-mail chain         between


        JACK W. HUNT & ASSOC]ATES,  INC. - GLOBAL SCHEDULING SERVICE
                            It2O LibertY Building
                    Buffalo, New York L4202 - (715) aSS-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 128 of 132



                                                                           L27

                             D. Kleeberg     Ramsey      L2/re/t8
{
     l_   primarily You, Lester and a Mr. ,feff Greenstein?
     z          A. Yes.
     3           O. Who is Mr. Greenstein?
     4          A. Greenstein, Jeff was my sales rep for
     5    New   York for a brand called Kannon Organic Vodka'
     6             O.     The middle   e-mail is dated February       5,

     7    2OL5    from you Lo Lester. Were you hoping Lccter
     I    could faciLitate the i-ntroduct'ion for LTeff at
     9    Southern     Wi.nes?

    L0             A.     That is correct.
    l_L            O.     Okay, and what was Lesterrs response?
    T2             A.     He gave   a conLact   name   for 'feff to
    13    reach out to.
    L4              O.     OkaY,   and thatrs the e-mail above that
    l-5   in which Lester's writing for him Lo contact
    1-6   Elizabeth Toohig, T-O-O-H-r-G?
    L7              A.     Yes.

    L8              O,     Did You know Ms. Toohig?
    19              A.     Yes.

    2A          O. Was there a reason that you couldn't
    2t    suggest to Mr. Greenstein to contact Elizabeth?
    22          A. We1I, since l-,ester was working in
    23    conjunct.ion wiLh Southern, I thought his

          ,rAcK   w.   HuNT & ASSOCIATES, INC. - GLOBAL SCHEDULING SERVICE
                                  1L20 LibertY Building
                          Buffato, New York ]-4202 - (716) 853-5500
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 129 of 132



                                                                                  t28
                           D. Kleeberg - Ramsey - 1'2/19/L8


 1    relationship would be stronger than mine.
 2              0.     Okay, so you were hoping again that
 3    Lester would facilitate something to help 'Jeff out?
 4              A.     Yes.

 5              A.     Do you know wheEher ,Jeff reached           out to
 6    Ms. Toohig?
 7              A.     Yes.

 I           O. Do you recall" the result was that                     he

 9    was able to obtain a position?
r_0             A.     No.

L1              O.     You    don't   know   or he was not?
1"2             A,     No, Itm sorry, No, he did not.
r_3             O.     Do you know whether he was able to
L4    touch base or connect wit,h Ms. Toohig?
t-5             A.     Yes.

16              O.     For whatever reason, the position never
I7    materialized?
18              A.     That is correct.
19              A.     Next I want to        show You   Exhibit   L6

20    (j-ndicatittg)   .



2L              A.     Irm readY.
22              A.     Okay, and have you seen Exhibit            L5

23    before?

      ,JACK   W. HUNT & ASSOCIATES, INC. - GI,OBAL            SCHEDULTNG SERVICE
                                 11-20   Liberty Building
                     Buffalo,     New    York L4202 - (7L6)            gSg-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 130 of 132



                                                                            L29

                                   D. Kleeberg -   RamseY   'Iz/Lg/ag
{


     1                    A.     Yes.

     z
                 . O.            This is an e-mail from you to Lester
     3    dated FebruarY 5, 20L6, correct?
     4                    A.     Yes.

     5                    0.     Okay, and what was the purpose of this
     6    e   -maiL   ?


     7                    A.     Kannon Organic Vodka had    shut down in
     8    rhe united states. I was looking for a job within
     9    the industry. I had come across this PBG Spirits
    L0    investment and knew that Lester or ,fohn sLocum knew
    l_L   them because they did business with t'hem and r
    1"2   wanted          to see if they could make a call on my
    L3    behalf.
    L4                    A.     Okay, so you were hoping Lester could
    15    facilitaLe an introduction to one of the principals
    16    of this          PBG   SPirits?
    L7                    A.     Yes.

    18                    a.     You were comfortable approaching Lester

    t-9   or making this ask of Lester at this point?
    20           A. Yes.
    2t           A. Based on the history Ehat' you had
    22    together?
    23                    A.     Yes.


          JACK W. HUNT & ASSOCIATES, INC. - GLOBATT SCHEDULING SERVICE
                             t1,2O LibertY Buil-ding
                     Buffalo, New York L4202 - (lte) 853-5600
    Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 131 of 132


                                                                        r_3 0


                             D. Kleeberg -   Ramsey   - L2/t9/18
(
     l_            O. Did Lester respond to this e-mail
      2     either in writing or verballY?
      3            A. I don't remember. I donrt recalL' I
      4     think   ,John Slocum responded back to me '
      c              O.    Were you ever able to get in touch with

      6     anyone from PBG SPirits?
      7              A.    No'

      B           O. f want to spend a littl-e time talking
      9     aboutyourmother.Didshehaveawil].whenshe
    10      passed awaY? Do You know?
    1_ 1_            A.    Yes.

    L2               A.    Who's the executor   of her estate?
    13            .A, MY sister Lisa Stein'
    t4             O. fo your knowledge, does Lisa have            a

    15      copy of Your mother's will?
    L6               A.    To mY knowledge, Yes'

    t1               MR. RAMSEY:ItIl note t'hat I would like to
    18      make a document request for that, witl. I can note
    19      that for the record and I'11 follow up in writ.ing.
     20              BY MR.   RAMSEY:

     2t               a.   Your mother passed away in 20L4 you
     22     said?
     23               A.   Yes.


            ,lAcK   w. tluNT & ASSOCIATES, INC. - GLOBAL SCI{EDULING SERVICE
                                    IL2Q LibertY Building
                           Buffalo, New York L42Q2 - (7L6) 853-5600
Case 1:16-cv-09517-LAK-KHP Document 262-3 Filed 11/08/19 Page 132 of 132


                                                                    l_3   I
                    D. Kleeberg -    RamseY      - t2/19/L8


1           Q.    Prior to her passing away, how often
2    would You sPeak with her?
3           A.    Up   till   when she   got very ill'   probably

4    once a month, maYbe twice a month'
5           Q.    Where was she    residing at' the time that
6    she Passed away?
7           A.    fn Buffalo,    New York'

I          Q. Okay, and you told me this morning t'hat'
  9 at ]east some of t,hose conversations would be you
1-0 updating her on the status of the Eber companies?
l-L        A. When ehe would ask a question'
1-2        O. Okay, and I t'hink you Lold me that
].3obviouslywhenyouwereworkingthereyouhadsome
L4 firsthand knowledge, but even aft'er you left you
1_5 were able to get knowledge from various sources           bo

15 get some uPdates?
l7           A.   Yes.

L8           a.   Do you know     other   Ehan   you whether your

Ig   mother had any source, dfrY other source of
20 knowledge, about any of the Eber companies' of
2L Lheir performance or anything that was going on?
22        MR. BROoK: Objection to the form'

23           BY MR.    RAMSEY:


      JACK W. HUNT & ASSOCIATES,  INC. - GLOBAL SCHEDULING SERVICE
                          tLza LibertY Building
                  Buffalo, New York L4202 - (716) 853-5500
